Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of December 22, 2014,

among

RICE MIDSTREAM PARTNERS LP,

as Parent Guarantor,

RICE MIDSTREAM OPCO LLC,

as Borrower,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders and Other Parties Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

     1   

Section 1.01

 

Terms Defined Above

     1   

Section 1.02

 

Certain Defined Terms

     1   

Section 1.03

 

Types of Loans and Borrowings

     34   

Section 1.04

 

Terms Generally; Rules of Construction

     34   

Section 1.05

 

Accounting Terms and Determinations; GAAP

     35   

ARTICLE II

 

THE CREDITS

     35   

Section 2.01

 

Commitments

     35   

Section 2.02

 

Loans and Borrowings

     35   

Section 2.03

 

Requests for Borrowings

     36   

Section 2.04

 

Interest Elections

     37   

Section 2.05

 

Funding of Borrowings

     39   

Section 2.06

 

Termination, Reduction and Increase of Commitments

     39   

Section 2.07

 

Letters of Credit

     41   

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     47   

Section 3.01

 

Repayment of Loans

     47   

Section 3.02

 

Interest

     47   

Section 3.03

 

Alternate Rate of Interest

     47   

Section 3.04

 

Prepayments

     48   

Section 3.05

 

Fees

     50   

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     51   

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     51   

Section 4.02

 

Presumption of Payment by the Borrower

     52   

Section 4.03

 

Deductions by the Administrative Agent

     52   

Section 4.04

 

Defaulting Lenders

     53   

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     55   

Section 5.01

 

Increased Costs

     55   

Section 5.02

 

Break Funding Payments

     57   

Section 5.03

 

Taxes

     57   

Section 5.04

 

Mitigation Obligations; Designation of Different Lending Office

     60   

Section 5.05

 

Replacement of Lenders

     60   

Section 5.06

 

Illegality

     61   

ARTICLE VI

 

CONDITIONS PRECEDENT

     61   

Section 6.01

 

Effective Date

     61   

Section 6.02

 

Each Credit Event

     65   

Section 6.03

 

Additional Conditions to Letters of Credit

     65   

 

i



--------------------------------------------------------------------------------

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

     66   

Section 7.01

 

Organization; Powers

     66   

Section 7.02

 

Authority; Enforceability

     66   

Section 7.03

 

Approvals; No Conflicts

     66   

Section 7.04

 

Financial Condition; No Material Adverse Change

     67   

Section 7.05

 

Litigation

     67   

Section 7.06

 

Environmental Matters

     67   

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     69   

Section 7.08

 

Investment Company Act

     69   

Section 7.09

 

Taxes

     69   

Section 7.10

 

ERISA

     69   

Section 7.11

 

Disclosure; No Material Misstatements

     70   

Section 7.12

 

Insurance

     70   

Section 7.13

 

Restriction on Liens

     71   

Section 7.14

 

Subsidiaries

     71   

Section 7.15

 

Location of Business and Offices

     71   

Section 7.16

 

Properties; Titles, Etc.

     72   

Section 7.17

 

Maintenance of Properties

     73   

Section 7.18

 

Material Contracts

     74   

Section 7.19

 

Swap Agreements and Qualified ECP Counterparty

     74   

Section 7.20

 

Use of Loans and Letters of Credit

     74   

Section 7.21

 

Solvency

     75   

Section 7.22

 

Anti-Corruption Laws and Sanctions

     75   

Section 7.23

 

State Regulation

     75   

Section 7.24

 

FERC

     75   

Section 7.25

 

Title to Refined Products

     76   

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

     76   

Section 8.01

 

Financial Statements; Other Information

     76   

Section 8.02

 

Notices of Material Events

     80   

Section 8.03

 

Existence; Conduct of Business

     81   

Section 8.04

 

Payment of Obligations

     81   

Section 8.05

 

Performance of Obligations under Loan Documents

     81   

Section 8.06

 

Operation and Maintenance of Properties

     81   

Section 8.07

 

Insurance

     82   

Section 8.08

 

Books and Records; Inspection Rights

     83   

Section 8.09

 

Compliance with Laws

     83   

Section 8.10

 

Environmental Matters

     83   

Section 8.11

 

Further Assurances

     84   

Section 8.12

 

Compliance with Agreements

     85   

Section 8.13

 

Title Information; Flood Deliverables

     85   

Section 8.14

 

Additional Collateral; Additional Guarantors

     85   

Section 8.15

 

Unrestricted Subsidiaries

     86   

Section 8.16

 

Commodity Exchange Act Keepwell Provisions

     87   

Section 8.17

 

ERISA Compliance

     87   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

 

NEGATIVE COVENANTS

     88   

Section 9.01

 

Financial Covenants

     88   

Section 9.02

 

Debt

     88   

Section 9.03

 

Liens

     89   

Section 9.04

 

Restricted Payments and Payments in Respect of Certain Debt

     90   

Section 9.05

 

Investments, Loans and Advances

     91   

Section 9.06

 

Nature of Business; International Operations

     91   

Section 9.07

 

Proceeds of Loans

     92   

Section 9.08

 

ERISA Compliance

     92   

Section 9.09

 

Sale or Discount of Notes or Receivables

     93   

Section 9.10

 

Mergers, Etc.

     93   

Section 9.11

 

Asset Dispositions

     93   

Section 9.12

 

Transactions with Affiliates

     93   

Section 9.13

 

Subsidiaries

     94   

Section 9.14

 

Negative Pledge Agreements; Subsidiary Dividend Restrictions

     94   

Section 9.15

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     94   

Section 9.16

 

Amendments to Senior Notes Documents

     95   

Section 9.17

 

Swap Agreements

     96   

Section 9.18

 

Poseidon Contribution Documents

     96   

Section 9.19

 

Changes to Organizational Documents

     96   

ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

     96   

Section 10.01

 

Events of Default

     96   

Section 10.02

 

Remedies

     98   

ARTICLE XI

 

THE AGENTS

     99   

Section 11.01

 

Appointment; Powers

     99   

Section 11.02

 

Duties and Obligations of Administrative Agent

     100   

Section 11.03

 

Action by Administrative Agent

     100   

Section 11.04

 

Reliance by Administrative Agent

     101   

Section 11.05

 

Sub-agents

     102   

Section 11.06

 

Resignation or Removal of Administrative Agent

     102   

Section 11.07

 

Agents as Lenders

     102   

Section 11.08

 

No Reliance

     102   

Section 11.09

 

Administrative Agent May File Proofs of Claim

     103   

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     104   

Section 11.11

 

The Arranger, the Syndication Agent and the Documentation Agent

     105   

Section 11.12

 

Intercreditor Agreement

     105   

ARTICLE XII

 

MISCELLANEOUS

     106   

Section 12.01

 

Notices

     106   

Section 12.02

 

Waivers; Amendments

     106   

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     108   

Section 12.04

 

Successors and Assigns; No Third Party Beneficiaries

     110   

Section 12.05

 

Survival; Revival; Reinstatement

     114   

Section 12.06

 

Counterparts; Integration; Effectiveness

     114   

Section 12.07

 

Severability

     115   

 

iii



--------------------------------------------------------------------------------

Section 12.08

 

Right of Setoff

     115   

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     116   

Section 12.10

 

Headings

     117   

Section 12.11

 

Confidentiality

     117   

Section 12.12

 

Interest Rate Limitation

     117   

Section 12.13

 

EXCULPATION PROVISIONS

     118   

Section 12.14

 

Collateral Matters; Swap Agreements; Treasury Management Agreements

     119   

Section 12.15

 

USA Patriot Act Notice

     119   

Section 12.16

 

No Advisory or Fiduciary Responsibility

     119   

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Commitments

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Security Instruments as of the Effective Date

Exhibit F

   Form of Assignment and Assumption

Exhibit G-1

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

   Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit G-3

   Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit H-1

   Form of Commitment Increase Agreement

Exhibit H-2

   Form of Additional Lender Agreement

Schedule 7.04(c)

   Financial Condition; No Material Adverse Change

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental Matters

Schedule 7.14

   Subsidiaries and Unrestricted Subsidiaries

Schedule 7.18

   Material Contracts

Schedule 7.19

   Swap Agreements

Schedule 9.05

   Investments

Schedule 12.01

   Notices

 

iv



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of December 22, 2014, is among RICE MIDSTREAM
OPCO LLC, a Delaware limited liability company (the “Borrower”); RICE MIDSTREAM
PARTNERS LP, a Delaware limited partnership, as a parent guarantor (the
“Parent”); each of the Lenders from time to time party hereto; and WELLS FARGO
BANK, N.A. (in its individual capacity, “Wells Fargo Bank”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

RECITALS

A. The Parent and the Borrower have requested that the Lenders provide certain
loans to and extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Period” means any period commencing on the date that a Material
Acquisition is consummated through and including the last day of (a) in the case
of any Material Acquisition that is consummated prior to the Covenant Changeover
Date, the second full fiscal quarter following the date on which such
acquisition is consummated or (b) in the case of any Material Acquisition that
is consummated on or after the Covenant Changeover Date, the third full fiscal
quarter following the date on which such acquisition is consummated; provided
that, in the case of each of the foregoing clauses (a) and (b), there shall be
at least one full fiscal quarter between any two Acquisition Periods.

“Act” has the meaning assigned to such term in Section 12.15.

“Additional Commitments” has the meaning assigned to such term in
Section 2.06(c)(i).

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

-1-



--------------------------------------------------------------------------------

“Additional Lender Agreement” has the meaning assigned to such term in
Section 2.06(c)(iii).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Affiliated” has a correlative meaning thereto.

“Agents” means, collectively, the Administrative Agent and, as the context
requires, any syndication agents or documentation agents hereunder that may from
time to time be designated by the Administrative Agent and the Borrower.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at which dollar deposits of
$5,000,000 with a one month maturity are offered at approximately 11:00 a.m.,
London time, on such day (or the immediately preceding Business Days if such day
is not a Business Day). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Annualized Consolidated Interest Expense” means, for the purposes of
calculating the financial ratio set forth in Section 9.01(a) for any Rolling
Period ending on or prior to September 30, 2015, Consolidated Interest Expense
for such Rolling Period multiplied by the factor for such Rolling Period set
forth in the grid below:

 

Rolling Period Ending

 

Factor

March 31, 2015   4 June 30, 2015   2 September 30, 2015   4/3

 

-2-



--------------------------------------------------------------------------------

“Annualized EBITDA” means, for the purposes of calculating the financial ratios
set forth in Section 9.01 for any Rolling Period ending on or prior to
September 30, 2015, the sum of (a) EBITDA for such Rolling Period (without
giving effect to any (i) transaction expenses added to Consolidated Net Income
in the calculation of EBITDA pursuant to clause (b)(v) of the definition of
EBITDA or (ii) Capital Expansion Project Add-Back added to Consolidated Net
Income in the calculation of EBITDA pursuant to clause (c) of the definition of
EBITDA) multiplied by the factor for such Rolling Period set forth in the grid
below, plus (b) any transaction expenses added to Consolidated Net Income in the
calculation of EBITDA pursuant to clause (b)(v) of the definition of EBITDA,
plus (c) any Capital Expansion Project Add-Back for such Rolling Period:

 

Rolling Period Ending

 

Factor

March 31, 2015   4 June 30, 2015   2 September 30, 2015   4/3

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Parent, the Borrower or any of their Affiliates from time to
time concerning or relating to bribery or corruption, including the FCPA.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the grid below based upon the Consolidated Total
Leverage Ratio, determined as provided below in this definition:

 

Level

  

Consolidated Total Leverage Ratio

   Eurodollar
Loans     ABR
Loans     Commitment
Fee Rate   1   

Less than 3.00 to 1.00

     1.750 %      0.750 %      0.350 %  2   

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

     2.000 %      1.000 %      0.350 %  3   

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

     2.250 %      1.250 %      0.375 %  4   

Greater than or equal to 4.00 but less than 4.50 to 1.00

     2.500 %      1.500 %      0.375 %  5   

Greater than or equal to 4.50 to 1.00

     2.750 %      1.750 %      0.500 % 

For purposes of this definition, the Consolidated Total Leverage Ratio shall be
calculated quarterly, as of the last day of each fiscal quarter of the Borrower.
Each change in the

 

-3-



--------------------------------------------------------------------------------

Applicable Margin resulting from a calculation of the Consolidated Total
Leverage Ratio shall become effective on and after the date on which financial
statements for such fiscal quarter and a compliance certificate showing such
calculation are delivered to the Lenders pursuant to Section 8.01(a), (b) or
(c) and shall remain in effect until the next such financial statements and
compliance certificate are so delivered; provided, however, that (x) if at any
time the Parent and the Borrower fail to deliver any financial statements or a
compliance certificate required by Section 8.01(a), (b) or (c), as applicable,
then, for the period commencing on the date of such Default and ending on the
date on which such Default is cured, the “Applicable Margin” means the rate per
annum set forth on the grid when the Consolidated Total Leverage Ratio is at
level “5” in the grid set forth above and (y) subject to the foregoing clause
(x), for the period commencing on the Effective Date and until the date on which
the financial statements and compliance certificate for the fiscal quarter
ending on March 31, 2015 are delivered pursuant to Section 8.01(b) or (c), the
“Applicable Margin” means the rate per annum set forth on the grid when the
Consolidated Total Leverage Ratio is at level “1” in the grid set forth above.
In the event that any financial statement or compliance certificate delivered
pursuant to Section 8.01(a), (b) or (c) is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Parent and the Borrower shall immediately (i) deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected compliance certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01.
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(c), 10.01 and 10.02 and other of their
respective rights under this Agreement.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated or expired, the percentage of the aggregate
Revolving Credit Exposure represented by such Lender’s Revolving Credit Exposure
at such time); provided that in the case of Section 4.04 when a Defaulting
Lender shall exist, “Applicable Percentage” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitments)
represented by such Lender’s Commitment (or, if the Commitments have terminated
or expired, the “Applicable Percentage” shall be determined based upon the
aggregate Revolving Credit Exposure then in effect, disregarding any Defaulting
Lender’s Revolving Credit Exposure, and the percentage of such aggregate
Revolving Credit Exposure represented by such Lender’s Revolving Credit Exposure
at such time).

“Approved Counterparty” means any Lender or any Affiliate of a Lender and any
other Person if such Person or its credit support provider has a long term
senior unsecured debt rating of A-/A3 by S&P or Moody’s (or their equivalent) or
higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

-4-



--------------------------------------------------------------------------------

“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Disposition” means (x) the Transfer of any or all of the assets
(including, without limitation, any Equity Interests owned thereby) of any
Credit Party and (y) the Transfer by any Drop Down Entity Mortgagor of any
Midstream Properties; provided that none of the following shall constitute Asset
Dispositions:

(a) a Transfer (or series of related Transfers) of Property of such Person
having a fair market value of less than $5,000,000;

(b) a Transfer between or among the Parent and its Restricted Subsidiaries or a
Transfer by a Drop Down Entity Mortgagor to the Parent or a Restricted
Subsidiary;

(c) a disposition of cash or Cash Equivalents;

(d) the sale of inventory in the ordinary course of business;

(e) the Transfer of obsolete or worn out property, or property that is no longer
used or useful in the conduct of the business of the Parent and its Restricted
Subsidiaries;

(f) Sales or discounts of accounts receivable permitted by Section 9.09;

(g) the early termination or unwinding of any Swap Agreement;

(h) a Restricted Payment permitted by Section 9.04 or an Investment permitted by
Section 9.05;

(i) a surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(j) any licensing or sublicensing of intellectual property or other general
intangibles to the extent that such license does not prohibit the licensor from
using the intellectual property, and licenses, leases or subleases of other
Property.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

-5-



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Building” has the meaning set forth in Section 6.01(v).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

“Capital Expansion Project” means any project of the Credit Parties (a) that has
or will have Expansion Capital Expenditures attributable thereto in excess of
$25,000,000, (b) for which construction or expansion of such project has
commenced, (c) that is identified in a certificate delivered by the Borrower to
the Administrative Agent not less than 30 days prior to the last day of the
first fiscal quarter for which the Borrower desires to commence inclusion of a
Capital Expansion Project Add-Back related to such project in EBITDA, which
certificate includes the Capital Expansion Project EBITDA Projection for such
project and the Borrower’s good faith anticipated commercial operation date for
such project, and (d) for which the Borrower has provided to the Administrative
Agent, as the Administrative Agent may from time to time request, in each case
in form and substance satisfactory to the Administrative Agent in its reasonable
discretion, information regarding such project including, to the extent such
information is applicable, updated status reports summarizing each Capital
Expansion Project currently under construction and covering original anticipated
and current projected costs and Capital Expenditures (including information on
actual costs to date) for such Capital Expansion Project, the originally
identified and current projected commercial operation date, volume commitments
to such project, pricing arrangements, Swap Agreements relating to such project,
the Borrower’s expectations as to the ability of third parties to perform under
any contracts relating to utilization of such project, and any other aspect of
such project as the Administrative Agent may reasonably request from time to
time.

“Capital Expansion Project Add-Back” means, with respect to any period for which
EBITDA is calculated, the amount added in the calculation of EBITDA attributable
to a particular Capital Expansion Project, which amount shall equal with respect
to a particular Capital Expansion Project for such period:

(a) prior to the date on which a Capital Expansion Project has achieved
commercial operation (but including the fiscal quarter in which commercial
operation commences), a percentage, equal to the then-current completion
percentage of such Capital Expansion Project as

 

-6-



--------------------------------------------------------------------------------

of the date of determination as reasonably determined by the Borrower, of the
Capital Expansion Project EBITDA Projection for such Capital Expansion Project
(net of any actual EBITDA attributable to such Capital Expansion Project during
such period); provided that if the actual commercial operation date for any
Capital Expansion Project does not occur by the scheduled commercial operation
date for such project originally disclosed to the Administrative Agent by the
Borrower, then the foregoing amount shall be reduced, for quarters ending after
such scheduled commercial operation date to (but excluding) the first full
quarter after the actual commercial operation date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and

(b) beginning with the first full fiscal quarter following the date on which
commercial operation of a Capital Expansion Project commences, and for the two
immediately succeeding fiscal quarters, the Capital Expansion Project EBITDA
Projection for such Capital Expansion Project (net of any actual EBITDA
attributable to such Capital Expansion Project during such period).

“Capital Expansion Project EBITDA Projection” means, with respect to any Capital
Expansion Project, the Borrower’s good faith projection, based on customer
contracts relating to such project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, and other assumptions believed by the Borrower to be reasonable at the
time made, of the EBITDA that will be attributable to such Capital Expansion
Project during the first 12-month period following commencement of commercial
operations of such Capital Expansion Project, which projection and calculation
thereof is reasonably acceptable to the Administrative Agent. After first
providing such projection for any Capital Expansion Project, the Borrower shall
thereafter, until the end of the first 12-month period following commencement of
commercial operations of such Capital Expansion Project, re-evaluate such
anticipated EBITDA quarterly and, if there is a material decrease or increase in
such amount (as reasonably determined by the Borrower), the Borrower shall
deliver an updated projection and calculation thereof which, if reasonably
acceptable to the Administrative Agent, shall become and be deemed to be the
“Capital Expansion Project EBITDA Projection” for such Capital Expansion Project
for each calculation of EBITDA following the date on which such updated
projection is delivered to the Administrative Agent until the next such
re-evaluation.

“Capital Expenditures” of a Person means expenditures and costs that are
capitalized on the balance sheet of such Person in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.

“Cash Collateral” has the meaning assigned such term in Section 2.07(j)(ii).

 

-7-



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank and the Lenders, cash or Cash Equivalents, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateralized” and “Cash
Collateralization” have correlative meanings.

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof.

(b) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s.

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively.

(d) shares of any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating obtainable from either Moody’s or
S&P.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), other than REI and/or its subsidiaries, shall have
acquired direct or indirect beneficial ownership (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act) of ordinary voting power of the outstanding
Equity Interests in the Parent having more than the greater of (A) 35% of the
ordinary voting power and (B) the percentage of the ordinary voting power owned
in the aggregate, directly or indirectly, beneficially, by REI and/or its
subsidiaries;

(b) at any time Continuing Directors shall not constitute at least a majority of
the board of directors of the General Partner;

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred and as a result thereof the maturity of such Material
Debt is accelerated, the obligor on such Material Debt is obligated to offer to
Redeem such Material Debt, or the obligee on such Material Debt shall otherwise
have the right to require the obligor thereon to Redeem such Material Debt;

(d) the General Partner shall cease to be the sole general partner of the
Parent, with substantially the same powers to manage the Parent as are granted
to the General Partner under the Parent Partnership Agreement on the Effective
Date;

 

-8-



--------------------------------------------------------------------------------

(e) REI shall fail to, directly or indirectly, own beneficially, or to have the
power to vote or direct the voting of, Equity Interests representing more than a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner; or

(f) the Parent shall cease to own 100% of the Equity Interests of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

“Collateral Account” has the meaning assigned such term in Section 2.07(j)(ii).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to Section 2.06 and modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b). The
initial amount of each Lender’s Commitment is set forth on Annex I hereto, in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment or in the Additional Lender Agreement pursuant to which any
Additional Lender shall have provided any Additional Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments on the Effective Date is
$450,000,000.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commitment Increase Agreement” has the meaning assigned such term in
Section 2.06(c)(ii).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and the rules
and regulations promulgated thereunder, and the application or official
interpretation of any thereof.

 

-9-



--------------------------------------------------------------------------------

“Company Materials” has the meaning assigned such term in Section 8.01.

“Consolidated Interest Coverage Ratio” means, as of any date of calculation, the
ratio of (a) EBITDA (or, in the case of the Rolling Periods ending on March 31,
2015, June 30, 2015 and September 30, 2015, Annualized EBITDA) to (b) the
Consolidated Interest Expense (or, in the case of the Rolling Periods ending on
March 31, 2015, June 30, 2015 and September 30, 2015, Annualized Consolidated
Interest Expense), in each case for the Rolling Period ending on such date.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Parent and the Consolidated Restricted Subsidiaries for
such period net of gross interest income of the Parent and the Consolidated
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP plus (without duplication) to the extent not already
included in such total consolidated interest expense:

(a) imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of the Parent or any of its Consolidated Restricted
Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by the Parent or any
of its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses, but not including any amendment fees and expenses
in an aggregate amount less than $250,000, incurred by the Parent or any of its
Consolidated Restricted Subsidiaries for such period; and

(d) the interest portion of any deferred payment obligations of the Parent or
any of its Consolidated Restricted Subsidiaries for such period.

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Restricted Subsidiaries, for any period, the net income (or loss) of the Parent
and the Consolidated Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
any Consolidated Restricted Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Parent and the Consolidated Restricted Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Parent or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction;

 

-10-



--------------------------------------------------------------------------------

(d) any extraordinary gains or losses during such period; (e) any non-cash gains
or losses or positive or negative adjustments under ASC 815 (and any statements
replacing, modifying or superseding such statement) as the result of changes in
the fair market value of derivatives; (f) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns, and (g) any
non-cash compensation charge arising from any grant or vesting of stock, stock
options or other equity-based awards.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Senior Secured Funded Debt” means, for the Parent and the
Consolidated Restricted Subsidiaries, all of their Consolidated Total Funded
Debt that is secured by contractual Liens on any of their Property other than
any such Debt that is either (a) Subordinated Indebtedness or (b) secured by
Liens that are expressly subordinated to the Liens securing the Obligations
under this Agreement.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
calculation, the ratio of (a) Consolidated Senior Secured Funded Debt as of such
date to (b) EBITDA (or Annualized EBITDA, in the case of the Rolling Periods
ending on March 31, 2015, June 30, 2015 and September 30, 2015) for the Rolling
Period ending on such date.

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

“Consolidated Total Funded Debt” means, at any date, the principal amount of all
Debt (without duplication) of the Parent and the Consolidated Restricted
Subsidiaries (a) described in clauses (a), (b), (c) or (d) of the definition
herein of “Debt”, other than Debt with respect to letters of credit to the
extent such letters of credit have not been drawn, and (b) described in clause
(g) of the definition herein of “Debt” to the extent such Debt is comprised of
guaranty obligations in respect of Debt of others of the type described in
clauses (a), (b), (c) or (d) of the definition herein of “Debt”.

“Consolidated Total Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Total Funded Debt as of such date to (b) EBITDA (or,
in the case of the Rolling Periods ending on March 31, 2015, June 30, 2015 and
September 30, 2015, Annualized EBITDA) for the Rolling Period ending on such
date.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a director of
the General Partner on the Effective Date, (b) who, as of the date of
determination, has been a director of the General Partner for at least the
twelve preceding months, (c) who has been nominated to be a director of the
General Partner, directly or indirectly, by REI and/or its subsidiaries or
Persons nominated by REI and/or its subsidiaries or (d) who has been nominated
or designated to be director of the General Partner by a majority of the other
Continuing Directors then in office.

 

-11-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Changeover Date” means the first date, if any, on which one or more of
the Credit Parties have issued an aggregate principal amount of $150,000,000 of
Senior Notes pursuant to Section 9.02(e) during the term of this Agreement.

“Credit Parties” means, collectively, the Borrower, the Parent and the other
Guarantors, and each individually a “Credit Party”.

“Debt” means, for any Person:

(a) obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit;

(c) obligations of such Person with respect to Disqualified Capital Stock;

(d) obligations of such Person under Capital Leases or Synthetic Leases;

(e) obligations of such Person to pay the deferred purchase price of Property;

(f) Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person;

(g) Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; and

(h) Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement, but only to the extent of such liability;

provided, however, that “Debt” does not include (i) obligations with respect to
surety, performance or appeal bonds and similar instruments, or (ii) trade
accounts and other similar accounts that are payable no later than 120 days
after invoice.

“Deeds” has the meaning given to such term in Section 7.16(d).

 

-12-



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.04(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified any Credit Party, the Administrative Agent or any Issuing Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or a
Credit Party, to confirm in writing to the Administrative Agent and such Credit
Party that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and such Credit Party), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy or
insolvency law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.04(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia, provided that a Subsidiary of a Foreign Subsidiary is not a Domestic
Subsidiary.

 

-13-



--------------------------------------------------------------------------------

“Drop Down Acquisition” means any acquisition by any Credit Party of Equity
Interests in any Person from REI or any direct or indirect subsidiary thereof
(other than another Credit Party).

“Drop Down Entity” means any Person in which Equity Interests are acquired by
any Credit Party as part of any Drop Down Acquisition that constitutes a
Material Acquisition; provided that any such Person shall only constitute a Drop
Down Entity so long as less than 100% of the Equity Interests in such Person are
owned by the Credit Parties.

“Drop Down Entity Mortgagor” means any Drop Down Entity that is an Unrestricted
Subsidiary and that owns Midstream Properties.

“Drop Down Entity Ownership Percentage” at any time of determination, with
respect to any Drop Down Entity, means the aggregate percentage of Equity
Interests in such Drop Down Entity owned at such time by the Credit Parties.

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) income taxes (however denominated), (iii) depreciation, (iv) amortization,
(v) transaction costs, expenses and charges with respect to the acquisition or
disposition of Property, not to exceed $500,000 in the aggregate in any fiscal
year and (vi) all other noncash charges, plus (c) all Capital Expansion Project
Add-Backs applicable to such period minus (d) all noncash income added to
Consolidated Net Income; provided that (A) the aggregate amount of Capital
Expansion Project Add-Backs shall not exceed 20% of Unadjusted EBITDA for such
period and (B) at any time there exists any Consolidated Restricted Subsidiary
that is a Drop Down Entity, EBITDA shall be reduced by an amount equal to
(1) the fraction, expressed as a percentage, of Equity Interests in such Drop
Down Entity that are not owned by a Credit Party multiplied by (2) the EBITDA
attributable to such Drop Down Entity for such period (other than amounts
distributed by any such Drop Down Entity in cash to the Parent or another
Consolidated Restricted Subsidiary that is wholly-owned directly or indirectly
by the Parent during such period). For the purposes of calculating EBITDA for
any Rolling Period for any determination of the Consolidated Total Leverage
Ratio or the Consolidated Senior Secured Leverage Ratio, if at any time during
such Rolling Period any Credit Party shall have made any Material Disposition or
Material Acquisition, the EBITDA for such Rolling Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition had occurred on the first day of such Rolling Period, such
pro forma adjustments to be acceptable to Administrative Agent and the Borrower.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent,
the Borrower or any other Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Parent, the Borrower or any
other Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”),
as amended, the Clean

 

-14-



--------------------------------------------------------------------------------

Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with the Parent, the Borrower or a Subsidiary is a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections
(b) or (c) of section 414 of the Code (or subsections (m) or (o) of section 414
of the Code with respect to a Plan that is subject to the minimum funding
requirements of section 412 of the Code).

“ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived under applicable regulations or
otherwise); (b) a withdrawal by the Parent, the Borrower, a Subsidiary or an
ERISA Affiliate from a Plan subject to section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent,
the Borrower, a Subsidiary or any ERISA Affiliate from a multiemployer plan (as
defined in section 4001(a)(3) of ERISA) or notification that a multiemployer
plan (as defined in section 4001(a)(3) of ERISA) for which any of them is liable
is in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as termination under section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Plan; or
(e) an event or condition which constitutes grounds under section 4042 of ERISA
for termination of, or the appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

-15-



--------------------------------------------------------------------------------

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlords’, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the operation and maintenance of Properties, each of
which is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) Liens which arise in the
ordinary course of business under joint venture agreements, contracts for the
sale, transportation or exchange of oil and natural gas, marketing agreements,
processing agreements, processing plant agreements, dehydration agreements,
operating agreements, pipeline, gathering or transportation agreements,
compression agreements, balancing agreements, construction agreements, disposal
agreements, and other agreements which are usual and customary in the ordinary
course of the Credit Parties’ or Drop Down Entity Mortgagors’ business and are
for claims which are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of any material Property covered by such Lien
for the purposes for which such Property is held by the Parent, the Borrower,
any other Restricted Subsidiary, or any Drop Down Entity Mortgagor, or
materially impair the value of any material Property subject thereto;
(e) banker’s liens, rights of set-off or similar rights and remedies arising in
the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions,
reservations, zoning and land use requirements and other title defects in any
Property of the Parent, the Borrower, any other Restricted Subsidiary, or any
Drop Down Entity Mortgagor that in each case do not secure Debt and that in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Parent, the Borrower, any other Restricted
Subsidiary or any Drop Down Entity Mortgagor or materially impair the value of
such Property subject thereto; (g) Liens to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations, obligations in respect of workers’ compensation, unemployment
insurance or other forms of government benefits or insurance and other
obligations of a like nature incurred in the ordinary course of business;
(h) Liens, titles and interests of lessors (including sub-lessors) of property
leased by such lessors to the Parent, the Borrower, any other Restricted
Subsidiary or any Drop Down Entity Mortgagor, restrictions and prohibitions on
encumbrances and transferability with respect to such property and the Parent’s,
the Borrower’s, such other Restricted Subsidiary’s or such Drop Down Entity
Mortgagor’s interests therein imposed by such leases, and Liens and encumbrances
encumbering such lessors’ titles and interests in such property and to which the
Parent’s, the Borrower’s, such other Restricted Subsidiary’s or such Drop Down
Entity Mortgagor’s leasehold interests may be subject or subordinate, in each
case, whether or not evidenced by Uniform Commercial Code financing statement
filings or other documents of record, provided that such Liens do not secure

 

-16-



--------------------------------------------------------------------------------

Debt of the Parent, the Borrower, any other Restricted Subsidiary or any Drop
Down Entity Mortgagor and do not encumber Property of the Parent, the Borrower,
any other Restricted Subsidiary or any Drop Down Entity Mortgagor other than the
Property that is the subject of such leases and items located thereon;
(i) Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to the Parent, the Borrower, any other
Restricted Subsidiary or any Drop Down Entity Mortgagor, restrictions and
prohibitions on encumbrances and transferability with respect to such property
and the Parent’s, the Borrower’s, such other Restricted Subsidiary’s, or such
Drop Down Entity Mortgagor’s interests therein imposed by such licenses, and
Liens and encumbrances encumbering such licensors’ titles and interests in such
property and to which the Parent’s, the Borrower’s, such other Restricted
Subsidiary’s or such Drop Down Entity Mortgagor’s license interests may be
subject or subordinate, in each case, whether or not evidenced by Uniform
Commercial Code financing statement filings or other documents of record,
provided that such Liens do not secure Debt of the Parent, the Borrower, any
other Restricted Subsidiary or any Drop Down Entity Mortgagor and do not
encumber Property of the Parent, the Borrower, any other Restricted Subsidiary
or any Drop Down Entity Mortgagor other than the Property that is the subject of
such licenses; (j) judgment and attachment Liens not giving rise to an Event of
Default; and (k) Liens of issuers of commercial letters of credit or similar
undertakings on the goods that are the subject of such letters of credit or
undertakings. Provisions in the Loan Documents allowing Excepted Liens or other
Permitted Liens on any item of Property shall be construed to allow such
Excepted Liens and other Permitted Liens also to cover any improvements,
fixtures or accessions to such Property and the proceeds of and insurance on
such Property, improvements, fixtures or accessions. No intention to subordinate
any Lien granted in favor of the Administrative Agent and the Lenders is to be
hereby implied or expressed by the permitted existence of any Excepted Liens.
The term “Excepted Liens” shall not include any Lien securing Debt for borrowed
money.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any Obligations in respect of any Swap
Agreement if, and solely to the extent that, all or a portion of the guarantee
of the Borrower or such Guarantor of, or the grant by the Borrower or such
Guarantor of a security interest to secure, such Obligations in respect of any
Swap Agreement (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act by virtue of the Borrower’s or such Guarantor’s failure
for any reason to constitute an “eligible contract participant” (as defined in
the Commodity Exchange Act) with respect to such Obligations in respect of any
Swap Agreement at any time such guarantee or grant of a security interest
becomes effective with respect to such related Obligations in respect of any
Swap Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

 

-17-



--------------------------------------------------------------------------------

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment to such Lender that was requested by the Borrower
under Section 5.04) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office,

(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 5.03(g), and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Expansion Capital Expenditures” means all Capital Expenditures other than such
expenditures made for the restoration, repair or maintenance of any fixed or
capital asset.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the agency fee letter agreement, dated as of the Effective
Date among the Parent, the Borrower, the Administrative Agent and the Arranger
and any other fee letters that may hereafter be entered into between
Administrative Agent and the Borrower.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, or controller of such Person or any
other natural person principally responsible for the financial matters of such
Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Parent.

“Flood Deliverables” has the meaning set forth in Section 6.01(v).

 

-18-



--------------------------------------------------------------------------------

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Obligations with respect to Letters of Credit issued by such
Issuing Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

“Gathering System” means the Midstream Properties of the Credit Parties and Drop
Down Entity Mortgagors, as applicable, comprised of any pipeline or gathering
system owned or leased from time to time by any Credit Party or Drop Down Entity
Mortgagor that is used in the business of such Credit Party or Drop Down Entity
Mortgagor.

“General Partner” means Rice Midstream Management LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means the Parent, Rice Poseidon, and each other Restricted
Subsidiary (other than the Borrower) that guarantees the Obligations pursuant to
Section 8.14(b).

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
executed by the Borrower and the Guarantors on the Effective Date in form and
substance

 

-19-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent pursuant to which (a) the Guarantors
guaranty, on a joint and several basis, payment of the Obligations, and (b) the
Borrower and the Guarantors grant security interests on the Borrower’s and the
Guarantors’ personal property constituting “Collateral” as defined therein in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations, as the same may be amended, modified, supplemented or
restated from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Holdco Credit Facility” means any senior secured credit facility that exists
from time to time among Rice Midstream Holdings LLC, a Delaware limited
liability company, Wells Fargo Bank, N.A. (or any successor administrative
agent), as administrative agent, the lenders party thereto, and, if any
subsidiaries of Rice Midstream Holdings LLC are parties thereto, such
subsidiaries.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Industry Competitor” means any Person (other than a Credit Party or any of its
Affiliates or Subsidiaries) that, directly or indirectly, is actively engaged as
one of its principal businesses (a) gathering, dehydrating or compressing
natural gas, crude, condensate or natural gas liquids; (b) treating, processing,
fractionating or transporting natural gas, crude, condensate or natural gas
liquids or the fractionated products thereof; (c) storing natural gas, crude,
condensate, natural gas liquids or the fractionated products thereof;
(d) marketing natural gas, crude, condensate, natural gas liquids or the
fractionated products thereof, or (e) water distribution, storage, supply,
treatment and disposal services.

 

-20-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means (a) any Intercreditor Agreement entered into
pursuant to Section 11.12 among any Drop Down Entity, the Administrative Agent,
Wells Fargo Bank, N.A. (or any successor administrative agent), as
administrative agent under the Holdco Credit Facility, and the other parties
thereto, and (b) if such Holdco Credit Facility is refinanced or replaced in
accordance with the terms of the Intercreditor Agreement, any successor
intercreditor agreement entered into in connection therewith, which shall be on
terms and conditions acceptable to the Administrative Agent in its sole
discretion, in each case as the same may be amended, modified, supplemented or
restated from time to time.

“Initial Financial Statements” means the financial statements of the Predecessor
referred to in Section 7.04(a).

“Insurance and Condemnation Event” means the receipt by any Credit Party or Drop
Down Entity Mortgagor of any cash insurance proceeds or condemnation award in an
aggregate amount in excess of $5,000,000 payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective Property.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means with respect to any ABR Loan, the last day of each
March, June, September and December and with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interstate Pipelines” has the meaning assigned to such term in Section 7.24.

 

-21-



--------------------------------------------------------------------------------

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property, services or securities or
otherwise) of Equity Interests of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such short
sale);

(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or equity interest in, or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person;

(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes all or substantially all of the assets of a
Person; or

(d) the entering into of any guarantee of, or other surety obligation (including
the deposit of any Equity Interests to be sold) with respect to, Debt of any
other Person;

provided that accounts receivable acquired in the ordinary course of business do
not constitute Investments.

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means $50,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the aggregate Undrawn Amount of all
outstanding Letters of Credit at such time plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lender Treasury Management Agreement” means a Treasury Management Agreement
between any Credit Party, on the one hand, and any counterparty that is a
Treasury Management Lender, on the other hand.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if such rate that appears on such screen or page
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
comparable to such Eurodollar Borrowing and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Parent, the Borrower,
any other Restricted Subsidiary or any Drop Down Entity Mortgagor shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Letter of
Credit Agreements, the Letters of Credit, any Intercreditor Agreement and the
Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
aggregate Commitments of all Non-Defaulting Lenders, and at any time while any
Loan or LC Exposure is outstanding, Non-Defaulting Lenders holding more than
fifty percent (50%) of the outstanding aggregate principal amount of the Loans
and participation interests in Letters of Credit of all Non-Defaulting Lenders
(in each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

 

-23-



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Credit Parties in excess of a dollar amount equal to $50,000,000.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and the Guarantors taken as a whole, (b) the
ability of the Borrower or any Guarantor to perform its obligations under the
Loan Documents, or (c) the validity or enforceability of the Loan Documents or
the rights and remedies of the Administrative Agent, the Issuing Bank or any
Lender under the Loan Documents.

“Material Contracts” means, individually or collectively as the context
requires, each Material Gathering Contract, each Material Sales Contract, and
each other contract set forth on Schedule 7.18.

“Material Debt” means any Debt (other than the Loans and Letters of Credit), or
any obligations in respect of one or more Swap Agreements, of any one or more of
the Parent and its Restricted Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material Debt, the
“principal amount” of the obligations of the Parent or any Restricted Subsidiary
in respect of any Swap Agreement at any time shall be the Swap Termination Value
of such Swap Agreement.

“Material Disposition” means any Transfer of Property or series of related
Transfers of property that yields gross proceeds to the Credit Parties in excess
of a dollar amount equal to $50,000,000.

“Material Gathering Contract” means each gathering, treating or processing
contract entered into by the Parent, the Borrower or any other Restricted
Subsidiary that (a) if a fee-based contract, provides for aggregate payments to
the Parent, the Borrower or such other Restricted Subsidiary during any 12 month
period in excess of $7,500,000, and (b) if a percentage of proceeds contract, is
reasonably anticipated to result in a share of proceeds retained by the Parent,
the Borrower or such other Restricted Subsidiary for its own account during any
12 month period in excess of $7,500,000.

“Material Sales Contract” means each sales contract entered into by the Parent,
the Borrower or any other Restricted Subsidiary that provides for aggregate
payments to the Parent, the Borrower or such other Restricted Subsidiary during
any fiscal year of such party in excess of $7,500,000, after excluding payments
over to third parties of payments due to them relating to the Hydrocarbon
proceeds received under such sales contracts. To the extent, if any, that the
Parent, the Borrower or a Restricted Subsidiary enters into any contract (other
than a gathering, treating or processing contract) that requires such party to
make payments during any fiscal year of such party in excess of $7,500,000 for
Hydrocarbons purchased by such party under such contract, such contract will
also be a “Material Sales Contract”.

“Maturity Date” means December 22, 2019.

“Midstream Properties” means all tangible property used in (a) gathering,
compressing, treating, processing and transporting natural gas, crude,
condensate and natural gas liquids;

 

-24-



--------------------------------------------------------------------------------

(b) fractionating and transporting natural gas, crude, condensate and natural
gas liquids; (c) marketing natural gas, crude, condensate and natural gas
liquids; and (d) water distribution, supply, treatment and disposal services
thereof, including, Gathering Systems, Processing Plants, storage facilities,
surface leases, Rights of Way and servitudes related to each of the foregoing.
Unless otherwise specified herein, “Midstream Properties” shall be deemed to
refer to such properties owned by the Credit Parties or the Drop Down Entity
Mortgagors, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means, at any time, any real or immovable Property owned by
any Credit Party and/or any Drop Down Entity Mortgagor which is subject to the
Liens existing at such time under the terms of the Security Instruments.

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party
and/or any Drop Down Entity Mortgagor, as applicable, in respect of any Asset
Disposition, any issuance of Debt in violation of this Agreement, or Insurance
and Condemnation Event, net of (a) the direct costs relating to such Asset
Disposition, incurrence of Debt or Insurance and Condemnation Event (including
legal, accounting and investment banking fees, and sales commissions paid to
unaffiliated third parties), (b) taxes paid or payable as a result thereof
(after taking into account any available and applicable tax credits or
deductions and any tax sharing arrangements) and (c) Debt (other than the
Obligations) which is secured by a Lien upon any of the assets subject to such
Asset Disposition or Insurance and Condemnation Event and which must be repaid
as a result of such Asset Disposition or Insurance and Condemnation Event.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.02, requires the consent of all Lenders or all affected
Lenders and with respect to which the Majority Lenders shall have granted their
consent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A or such other form approved by
the Administrative Agent, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

“Obligations” means any and all amounts owing or to be owing (including all
interest on any of the Loans, any interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor (or which could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) by the
Borrower or any Guarantor (whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, (b) to any Secured Swap Party under any Secured

 

-25-



--------------------------------------------------------------------------------

Swap Agreement, but excluding any additional transactions or confirmations
entered into (i) after such Secured Swap Party ceases to be a Lender or an
Affiliate of a Lender or (ii) after assignment by a Secured Swap Party to
another Secured Swap Party that is not a Lender or an Affiliate of a Lender, or
(c) to any Treasury Management Lender under any Lender Treasury Management
Agreement, including in each case all renewals, extensions and/or rearrangements
of any of the above; provided that solely with respect to any Guarantor that is
not an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder, Excluded Swap Obligations of such Guarantor
shall in any event be excluded from “Obligations” owing by such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 and Section 5.05).

“Parent IPO” means the initial public offering of Equity Interests in the Parent
pursuant to the Registration Statement.

“Parent Partnership Agreement” means that certain Amended and Restated Agreement
of Limited Partnership of the Parent dated as of December 22, 2014, as the same
may be amended, restated or otherwise modified from time to time to the extent
permitted under this Agreement.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means (a) any acquisition by the Borrower or any
Guarantor of Equity Interests in a Drop Down Entity that constitutes a Material
Acquisition and (b) any acquisition by the Borrower or any Guarantor of all or
substantially all of the business or a line of business (whether by the
acquisition of Equity Interests, assets or any combination thereof) of any other
Person, in each case, if each such acquisition meets all of the following
requirements:

(i) such acquisition is not a hostile or contested acquisition;

 

-26-



--------------------------------------------------------------------------------

(ii) the Parent and its Consolidated Restricted Subsidiaries shall be in
compliance with Section 9.06 immediately after giving effect to such
acquisition, and no other Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition and any Debt incurred in
connection therewith;

(iii) if such transaction is a merger or consolidation, the Borrower or a
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby; and

(iv) to the extent the acquisition consideration in connection with such
acquisition exceeds $25,000,000, no less than three (3) Business Days prior to
the proposed closing date of such acquisition, the Borrower shall have delivered
written notice of such acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such acquisition and a compliance
certificate for the most recent fiscal quarter end preceding such acquisition
for which financial statements are available demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, compliance on a
pro forma basis (as of the date of the acquisition and after giving effect
thereto and any Debt incurred in connection therewith) with each covenant
contained in Section 9.01 (provided, that, if the Borrower has delivered written
notice electing to begin an Acquisition Period, the calculation of the
Consolidated Total Leverage Ratio will be tested as if the Acquisition Period
had been in effect as of the last day of the most recently ended fiscal
quarter).

“Permitted Holdco Credit Facility Liens” means Liens on Midstream Properties
owned by any Drop Down Entity Mortgagor that are in favor of Wells Fargo Bank,
N.A. (or any successor administrative agent), as administrative agent under the
Holdco Credit Facility to secure the obligations and indebtedness under such
Holdco Credit Facility and which Liens are subject to the Intercreditor
Agreement.

“Permitted Lien” means any Lien permitted under Section 9.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA (other than a multiemployer plan as defined in section 4001(a)(3) of
ERISA), that is subject to Title IV of ERISA or section 412 of the Code and that
is sponsored, maintained or contributed to by the Parent, the Borrower, a
Subsidiary or an ERISA Affiliate or was, at any time during the six-year period
prior to the date hereof, sponsored, maintained or contributed to by the Parent,
the Borrower, a Subsidiary or an ERISA Affiliate.

“Platform” has the meaning assigned such term in Section 8.01.

“Poseidon Contribution” means, collectively, (a) the contribution by Alpha Shale
Resources LP, a Delaware limited partnership, and Rice Drilling B LLC, a
Delaware limited liability company, of all of their respective Midstream
Properties to Rice Poseidon (other than any of their respective Midstream
Properties located on land subject to any oil and gas leases that are, as of the
Effective Date, mortgaged to secure the obligations of REI under any credit
facility of REI), (b) the distribution by Rice Drilling B LLC, a Delaware
limited liability company of

 

-27-



--------------------------------------------------------------------------------

100% of the Equity Interests in Rice Poseidon to Rice Energy Appalachia LLC, a
Delaware limited liability company, (c) the subsequent contribution by Rice
Energy Appalachia LLC, a Delaware limited liability company, to Rice Midstream
Holdings LLC, a Delaware limited liability company, of 100% of the Equity
Interests in Rice Poseidon, and (d) the subsequent contribution by Rice
Midstream Holdings LLC, a Delaware limited liability company, of 100% of the
Equity Interest in Rice Poseidon to the Borrower, all in accordance with the
Poseidon Contribution Documents.

“Poseidon Contribution Documents” means (a) that certain Distribution Agreement
dated as of December 17, 2014 between Rice Drilling B LLC, a Delaware limited
liability company, and Rice Energy Appalachia LLC, a Delaware limited liability
company, (b) that certain Contribution Agreement dated as of December 17, 2014
between Rice Energy Appalachia LLC, a Delaware limited liability company, and
Rice Midstream Holdings LLC, a Delaware limited liability company, (c) that
certain Contribution Agreement, dated as of December 22, 2014, by and among Rice
Midstream Holdings LLC, a Delaware limited liability company, Rice Midstream
OpCo LLC, a Delaware limited liability company, the General Partner, and the
Parent, and (d) all conveyances, assignments, bills of sale, and other material
agreements and instruments executed and delivered in connection with the
Poseidon Contribution, in each case, as the same may be amended, supplemented or
otherwise modified from time to time to the extent permitted under Section 9.18.

“Predecessor” has the meaning given to such term in the Registration Statement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Processing Plants” means the Midstream Properties of the Credit Parties or Drop
Down Entity Mortgagors, as applicable, comprised of any processing plants owned
or leased from time to time by any Credit Party or Drop Down Entity Mortgagor
that are used in the business of such Credit Party or Drop Down Entity
Mortgagor.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Public Lender” has the meaning assigned such term in Section 8.01.

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.

 

-28-



--------------------------------------------------------------------------------

“Qualified ECP Counterparty” means, in respect of any Swap Agreement, the
Borrower and each Guarantor to the extent that such Person (a) has total assets
exceeding $10,000,000 at the time any guaranty of obligations under such Swap
Agreement becomes effective or (b) otherwise constitutes an “eligible contract
participant” with respect to such Swap Agreement under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Refined Products” means gasoline, diesel fuel, jet fuel, asphalt and asphalt
products, and other refined products of crude oil.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Registration Statement” means the Form S-1 Registration Statement File
No. 333-199932 initially filed by the Parent with the SEC on November 6, 2014,
as amended prior to the Effective Date.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“REI” means Rice Energy Inc., a Delaware corporation.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein mean a
Responsible Officer of the Parent or the Borrower, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the Parent,
the Borrower, any other Restricted Subsidiary or any Drop Down Entity, or any
payment (whether in cash,

 

-29-



--------------------------------------------------------------------------------

securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interest in the Parent, the Borrower, any other
Restricted Subsidiary or any Drop Down Entity.

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary, including the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Rice Poseidon” means Rice Poseidon Midstream LLC, a Delaware limited liability
company.

“Rights of Way” has the meaning given to such term in Section 7.16(b).

“Rolling Period” means (a) for the fiscal quarters ending on March 31, 2015,
June 30, 2015 and September 30, 2015, the period commencing on January 1, 2015
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on December 31, 2015, and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Treasury Management Lenders and Secured Swap Parties, and “Secured Party”
means any of them individually.

“Secured Swap Agreement” means (a) any Swap Agreement between (i) the Parent,
the Borrower or any other Restricted Subsidiary and (ii) any Lender or Affiliate
of a Lender that exists on the Effective Date, and (b) any Swap Agreement
between (i) the Parent, the Borrower

 

-30-



--------------------------------------------------------------------------------

or any other Restricted Subsidiary and (ii) any Person that is, on the date such
Swap Agreement was entered into, a Lender or an Affiliate of a Lender, in each
case, even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason.

“Secured Swap Obligations” means Obligations referred to in clause (b) of the
definition of Obligations.

“Secured Swap Party” means the counterparty opposite the Parent, the Borrower or
any other Restricted Subsidiary under any Secured Swap Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments,
supplements or certificates described or referred to in Exhibit E, and any and
all other agreements, instruments, supplements, consents or certificates
(including the Guaranty and Collateral Agreement) now or hereafter executed and
delivered by the Borrower or any other Person including any Drop Down Entity
Mortgagor (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) in order to guarantee or provide
collateral security for the payment or performance of the Obligations, the
Notes, this Agreement or reimbursement obligations under the Letters of Credit,
as such agreements may be amended, modified, supplemented or restated from time
to time.

“Senior Notes” means unsecured notes or bonds from time to time issued pursuant
to one or more public or private capital markets financings (in each case, as
modified, renewed, refunded, replaced in any manner or refinanced in whole or in
part from time to time in compliance with this Agreement); provided that
(a) such notes or bonds do not provide for any amortization of principal or any
scheduled or mandatory prepayments, redemptions, repayments, or defeasance of
principal on any date prior to 91 days after the Maturity Date (other than
provisions requiring offers to repurchase in connection with asset sales or any
change of control), (b) such notes or bonds have a scheduled maturity date that
is no earlier than 91 days after the Maturity Date, (c) the financial ratio
covenants, negative covenants and events of default pertaining to such notes or
bonds are not materially more onerous, taken as a whole, than the financial
ratio covenants, negative covenants and Events of Default contained in this
Agreement (as determined by the board of directors of the General Partner) and
(d) both immediately before and immediately after giving effect to the
incurrence of any principal Debt under such notes or bonds, no Event of Default
exists or would exist after giving effect to any concurrent repayment of other
Debt with the proceeds of such incurrence.

“Senior Notes Debt” means unsecured Debt in respect of Senior Notes, including
the principal amounts owing thereunder and any associated obligations to pay
interest, premiums, indemnifications, expenses, costs or other amounts.

“Senior Notes Documents” means each indenture or agreement providing for Senior
Notes Debt, the Senior Notes, all guaranties of Senior Notes, and any other
instruments or

 

-31-



--------------------------------------------------------------------------------

agreements made or delivered by the Borrower or any Subsidiary in connection
with such Senior Notes Debt in each case, as amended, restated, modified,
supplemented, renewed or replaced in any manner (whether upon or after
termination or otherwise) from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means the collective reference to any Debt of the
Parent or any Restricted Subsidiary that is subordinated in right and time of
payment to the Obligations and that contains such other terms and conditions, in
each case, as are satisfactory to the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means (a) any subsidiary of the Parent including the Borrower and
(b) each Drop Down Entity, regardless of whether such Drop Down Entity otherwise
meets the criteria set forth in the definition of “subsidiary”.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Parent or the Restricted Subsidiaries
shall be a Swap Agreement and no sale of a commodity for deferred shipment or
delivery that is intended to be physically settled shall be a Swap Agreement. If
multiple transactions are entered into under a master agreement, each
transaction is a separate Swap Agreement.

 

-32-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements (including, without duplication, any
unpaid amounts due on the date of calculation).

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Threshold Amount” means $10,000,000.

“Transactions” means, (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder, and the grant of Liens by the Borrower on Mortgaged Properties
and other Collateral pursuant to the Security Instruments, (b) with respect to
each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Obligations
by such Guarantor and the grant by such Guarantor of Liens on Mortgaged
Properties and other Collateral pursuant to the Security Instruments, (c) with
respect to the Credit Parties, the execution, delivery and performance of each
Poseidon Contribution Document to which it is a party, (d) with respect to the
Parent, the consummation of the Parent IPO, and (e) with respect to each Drop
Down Entity Mortgagor, the grant by such Drop Down Entity Mortgagor of Liens on
Mortgaged Properties pursuant to the Security Instruments.

“Transfer” means to sell, assign, convey or otherwise transfer Property,
provided that Transfer does not include the grant or creation of a Lien.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
p-card, electronic funds transfer and other cash management arrangements.

 

-33-



--------------------------------------------------------------------------------

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Unadjusted EBITDA” means, for any period, (a) EBITDA for such period (without
giving effect to clause (A) of the proviso contained at the end of the first
sentence of the definition thereof) minus (b) the aggregate amount of Capital
Expansion Project Add-Backs for such period.

“Undrawn Amount” means, at any time, with respect to any Letter of Credit, the
maximum amount that may be drawn under such Letter of Credit after giving effect
to (a) all provisions in such Letter of Credit providing for future automatic
increases in the amount that may be drawn under such Letter of Credit
(regardless of whether such automatic increases have then occurred at such time)
and (b) any amounts previously drawn under such Letter of Credit.

“Unrestricted Subsidiary” means any Subsidiary of the Parent (a) designated as
such on Schedule 7.14, (b) which the Parent or the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.15, (c) that is a Drop Down Entity (unless such Subsidiary is
designated by the Parent or the Borrower as a Restricted Subsidiary and no Event
of Default exists at the time of or results from such designation) or (d) that
is a subsidiary of an Unrestricted Subsidiary; provided that in no event may the
Borrower be designated as an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(iii).

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from

 

-34-



--------------------------------------------------------------------------------

time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Initial Financial Statements except for changes in which the Parent’s
independent certified public accountants concur and which are disclosed to the
Administrative Agent as part of, or along with, the audited annual financial
statements delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants set forth in ARTICLE IX is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods. Notwithstanding anything herein to the contrary, for the purposes
of calculating any of the ratios tested under Section 9.01, and the components
of each of such ratios, all Unrestricted Subsidiaries, and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Parent, the Borrower or any other Restricted Subsidiary,
which shall be deemed to be income to the Parent, the Borrower or such other
Restricted Subsidiary when actually received by it.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

-35-



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that, notwithstanding the foregoing, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.07(e). Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. Upon request of such Lender, the Loans made by a Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and, in the case of any Lender party hereto as of the date of this
Agreement, such Note shall be dated as of the date of this Agreement, or in the
case of any Lender that becomes a party hereto pursuant to an Assignment and
Assumption or an Additional Lender Agreement, such Note shall be dated as of the
effective date of such Assignment and Assumption or Additional Lender Agreement,
as applicable, payable to such Lender in a principal amount equal to its
Commitment as in effect on such date, and otherwise duly completed. In the event
that any Lender’s Commitment increases or decreases for any reason (whether
pursuant to Section 2.06, Section 12.04(b) or otherwise), the Borrower shall,
upon request of such Lender, deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Commitment after giving effect to such increase or
decrease, and otherwise duly completed, against return to the Borrower of the
Note so replaced. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date

 

-36-



--------------------------------------------------------------------------------

of the proposed Borrowing or in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.07(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

-37-



--------------------------------------------------------------------------------

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or e-mail to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

-38-



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with a Lender and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.06 Termination, Reduction and Increase of Commitments.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Commitments
are reduced to zero, then the Commitments shall terminate on the effective date
of such reduction.

(b) Optional Termination and Reduction of Commitments.

(i) The Borrower may at any time terminate, or from time to time reduce, the
aggregate Commitments; provided that each reduction of the aggregate Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $2,000,000 and the Borrower shall not terminate or reduce the aggregate
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c)(i), the total Revolving Credit Exposures would
exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Commitments under Section 2.06(b)(i) at least
three Business

 

-39-



--------------------------------------------------------------------------------

Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable. Each reduction of the aggregate
Commitments shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

(c) Optional Increase in Commitments.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may increase the Commitments then in effect by increasing the Commitment of a
Lender or by causing a Person approved as a Lender by the Administrative Agent
to become a Lender (each an “Additional Lender”), subject to the terms and
conditions of this Section 2.06(c) (such additional Commitments, the “Additional
Commitments”).

(ii) If the Borrower elects to increase the total Commitments by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent an agreement substantially in the form of
Exhibit H-1 (a “Commitment Increase Agreement”), and the Borrower shall deliver
a new Note payable to such Lender in a principal amount equal to its Commitment
after giving effect to such increase, and otherwise duly completed.

(iii) If the Borrower elects to increase the total Commitments by causing an
Additional Lender to become a party to this Agreement, the Borrower and such
approved Additional Lender(s) shall execute and deliver to the Administrative
Agent an agreement substantially in the form of Exhibit H-2 (an “Additional
Lender Agreement”), such Additional Lender(s) shall deliver to the
Administrative Agent an Administrative Questionnaire, and the Borrower shall, if
requested by such Additional Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Commitment, and otherwise duly
completed.

(iv) Any increase in the Commitments shall be subject to the following
additional conditions:

(A) such increase shall not be less than $50,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the aggregate value of all increases to the Commitments
during the Availability Period would exceed $200,000,000;

(B) no Default shall have occurred and be continuing immediately prior to the
effective date of such increase or after giving effect to such increase;

(C) no Lender’s Commitment may be increased without the consent of such Lender;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays any compensation required by
Section 5.02 (unless otherwise waived by all Lenders);

 

-40-



--------------------------------------------------------------------------------

(E) the pro forma Consolidated Total Leverage Ratio as of the effective date of
such increase (calculated in a manner reasonably acceptable to the
Administrative Agent) does not exceed the applicable maximum ratio for the last
day of the fiscal quarter in which such increase occurs as set forth in
Section 9.01(b) assuming that, for purposes of calculating the Consolidated
Total Leverage Ratio as of such date, the Lenders have made Loans to the
Borrower in an aggregate amount equal to the amount of the aggregate Commitments
(including the amount of the increase in the Commitments on such date); and

(F) any Additional Commitments shall be on terms and pursuant to the
documentation applicable to the initial Commitments on the date hereof.

(v) Subject to acceptance and recording thereof pursuant to Section 2.06(c)(vi)
from and after the effective date specified in the Commitment Increase Agreement
or the Additional Lender Agreement (or if any Eurodollar Borrowings are
outstanding, then the last day of the Interest Period in respect of such
Eurodollar Borrowings, unless the Borrower has paid the compensation, if any,
required by Section 5.02): (A) the amount of the Commitments shall be increased
as set forth therein, and (B) in the case of an Additional Lender Agreement, any
Additional Lender party thereto shall be a party to this Agreement and the other
Loan Documents and have the rights and obligations of a Lender under this
Agreement and the other Loan Documents. In addition, (unless all Lenders have
increased their respective Commitments proportionately and there is no
Additional Lender) then Borrower shall borrow from each increasing Lender and
Additional Lender and shall make prepayments to the other Lenders (all without
restriction by any otherwise applicable restrictions on borrowing or prepaying
hereunder), and each increasing Lender and/or the Additional Lender, as
applicable, shall purchase (and the other Lenders shall sell) participation
interests in Letters of Credit, such that each Lender (including any Additional
Lender, if applicable) shall hold its Applicable Percentage of the outstanding
Loans (and participation interests in Letters of Credit) after giving effect to
the increase in the Commitments.

(vi) Upon its receipt of a duly completed Commitment Increase Agreement or an
Additional Lender Agreement, executed by the Borrower and the Lender or the
Borrower and the Additional Lender party thereto, as applicable, and the
Administrative Questionnaire referred to in Section 2.06(c)(iii), if applicable,
the Administrative Agent shall accept such Commitment Increase Agreement or
Additional Lender Agreement and record the information contained therein in the
Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(c). No increase in the Commitments shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 2.06(c)(vi).

Section 2.07 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the

 

-41-



--------------------------------------------------------------------------------

Availability Period. Each Letter of Credit shall be in a minimum face amount of
Twenty-Five Thousand Dollars ($25,000) (or such lesser amount as may be agreed
to by Issuing Bank). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.07(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the current total Revolving Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).

Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, the LC Exposure shall not exceed the LC Commitment and the total
Revolving Credit Exposures shall not exceed the total Commitments.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Maturity Date. Each Letter of Credit with a one
(1) year term may provide for the renewal thereof for additional one (1) year
periods; provided that no such period shall extend beyond the date described in
clause (ii) above.

 

-42-



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.07(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.07(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, unless the
Borrower has notified the Administrative Agent that it intends to reimburse all
or part of such LC Disbursement without using Loan proceeds or has submitted a
Borrowing Request with respect thereto, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.07(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.07(e)

 

-43-



--------------------------------------------------------------------------------

to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
Section 2.07(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement or this Agreement, or any term or provision therein, any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or any Letter of Credit Agreement, or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.07(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or by the Issuing Bank’s gross negligence
or willful misconduct. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

-44-



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.07(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.07(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.07(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization.

(i) If the Borrower is required to Cash Collateralize the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c), or
the Borrower is required to Cash Collateralize a Defaulting Lender’s LC Exposure
pursuant to Section 4.04(a)(v), then the Borrower shall Cash Collateralize such
LC Exposure or the excess attributable to such LC Exposure, as the case may be,
as of such date. In addition, if the Commitments are terminated or the Loans
become due and payable pursuant to Section 10.02(a) or the Loans are not paid in
full on the Maturity Date, then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure.

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, a security interest in and Lien on each
account (a “Collateral Account”) in which the Borrower has Cash Collateralized
any obligation hereunder and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor
(collectively, the “Cash Collateral”).

 

-45-



--------------------------------------------------------------------------------

The Borrower, and to the extent granted by any Defaulting Lender, such
Defaulting Lender, agrees to maintain, or cause to be maintained, such security
interest as an exclusive first priority and continuing perfected security
interest. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than
Permitted Liens), or that the total amount of such Cash Collateral is less than
the minimum collateral amount required hereunder, the Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

(iii) The Borrower’s obligation to Cash Collateralize pursuant to this
Section 2.07(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any other Restricted Subsidiary may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.

(iv) Each Collateral Account and all Cash Collateral shall secure the payment
and performance of the Borrower’s and the Guarantors’ Obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over each Collateral Account and the Cash Collateral. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in each Collateral Account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to Cash Collateralize hereunder in
connection with any prepayment pursuant to Section 3.04(c), then such Cash
Collateral will be returned to the Borrower promptly after the Revolving Credit
Exposure ceases to exceed the total Commitments. If the Borrower is required to
Cash Collateralize hereunder pursuant to Section 4.04(a)(v), then such Cash
Collateral shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.07(j) following the elimination or reduction of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender) such that there exists excess Cash Collateral; provided
that, subject to Section 4.04 the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations, and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall be returned to the Borrower but shall remain subject to the
security interest granted pursuant to the Loan Documents. If the Borrower is
required to Cash Collateralize hereunder pursuant to the final sentence of
Section 2.07(j)(i), then such Cash Collateral shall be returned to the Borrower
within three Business Days after the LC Exposure has been reduced to zero.

 

-46-



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no
event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for Eurodollar Borrowings, but in no event
to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has occurred and
is continuing, or (ii) the Majority Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case all Loans
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
(including the Applicable Margin applicable with respect to such Loans), but in
no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that interest accrued pursuant to Section 3.02(c) shall be payable on
demand. In the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

-47-



--------------------------------------------------------------------------------

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each such partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each such
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and shall be accompanied by accrued interest to the extent
required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the aggregate
Commitments pursuant to Section 2.06(b), the total Revolving Credit Exposures
exceed the total Commitments, then the Borrower shall prepay the Borrowings on
the date of such termination or reduction in an aggregate principal amount equal
to such excess, and if any excess remains after prepaying all of the Borrowings
as a result of an LC Exposure, Cash Collateralize such excess as provided in
Section 2.07(j).

(ii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar

 

-48-



--------------------------------------------------------------------------------

Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.

(iii) The Borrower shall prepay the outstanding principal amount of Loans in
amounts equal to (A) one hundred percent (100%) of the aggregate Net Proceeds
from any Asset Disposition (other than any Asset Disposition by a Drop Down
Entity Mortgagor) or (B) the Drop Down Entity Ownership Percentage with respect
to such Drop Down Entity Mortgagor of the aggregate Net Proceeds from any Asset
Disposition by a Drop Down Entity Mortgagor. Such prepayments shall be made
within three (3) Business Days after the date of receipt of the Net Proceeds of
any such Asset Disposition by such Credit Party or Drop Down Entity Mortgagor,
as applicable; provided that so long as no Event of Default has occurred and is
continuing, no prepayments of aggregate Net Proceeds from Asset Dispositions
shall be required hereunder to the extent such Net Proceeds are used to acquire
other assets useful in the ordinary course of the business of the Credit Parties
or such Drop Down Entity Mortgagor, as applicable, within three hundred sixty
(360) days after receipt of such Net Proceeds by the Credit Parties or such Drop
Down Entity Mortgagor, as applicable, or such longer period of time as may be
agreed to by Majority Lenders; provided, however, that any portion of the Net
Proceeds not actually reinvested within the applicable time period shall be
prepaid in accordance with this Section 3.04(c).

(iv) Promptly following the issuance of any Debt by any Credit Party (other than
Debt permitted by Section 9.02 or otherwise consented to by Majority Lenders),
the Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds received in respect of such Debt. Nothing in
this paragraph is intended to permit any Credit Party to incur Debt other than
as permitted under Section 9.02, and any such incurrence of Debt in violation of
Section 9.02 shall be a breach of this Agreement.

(v) The Borrower shall prepay the outstanding principal amount of Loans in an
amount equal to (A) one hundred percent (100%) of the aggregate Net Proceeds
from any Insurance and Condemnation Event received by any Credit Party and
(B) the Drop Down Entity Ownership Percentage with respect to such Drop Down
Entity Mortgagor of the aggregate Net Proceeds from any Insurance and
Condemnation Event received by any Drop Down Entity Mortgagor. Such prepayments
shall be made within three (3) Business Days after the date of receipt of Net
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
Drop Down Entity Mortgagor, as applicable; provided that, so long as no Event of
Default has occurred and is continuing, no prepayments of Net Proceeds from
Insurance and Condemnation Events shall be required hereunder to the extent such
Net Proceeds are used to acquire other assets useful in the ordinary course of
the business of the Credit Parties or such Drop Down Entity Mortgagor, as
applicable, within three hundred sixty (360) days after receipt of such Net
Proceeds by the Credit Parties or such Drop Down Entity Mortgagor, as
applicable, or such longer period of time as may be agreed to by Majority
Lenders; provided, however, that any portion of the Net Proceeds not actually
reinvested within the applicable time period shall be prepaid in accordance with
this Section 3.04(c).

 

-49-



--------------------------------------------------------------------------------

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(vii) If any prepayment is required to be made under Section 3.04(c)(iii)(B) or
Section 3.04(c)(v)(B), the Borrower shall cause the applicable Drop Down Entity
Mortgagor to make a cash dividend to a Credit Party in an amount not less than
the amount of such required prepayment.

(d) No Premium or Penalty. All prepayments permitted or required under this
Section 3.04 shall include breakage expense, if any, required under Section 5.02
and shall be without premium or penalty.

Section 3.05 Fees.

(a) Commitment Fees. Except as otherwise provided in Section 4.04(a)(iii), the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the applicable Commitment Fee
Rate on the average daily amount of the unused amount of the Commitment of such
Lender during the period from and including the date of this Agreement to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure. The Borrower also agrees to pay to the Issuing
Bank, for its own account, (i) a fronting fee, which shall be payable at
issuance of each Letter of Credit in an amount equal to the greater of $500 or
0.125% of the face amount of such Letter of Credit (which, for purposes of this
clause (i), shall mean the maximum face amount of such Letter of Credit after
giving effect to all provisions in such Letter of Credit providing for future
automatic increases in the amount that may be drawn under such Letter of Credit)
and (ii) the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after demand.

 

-50-



--------------------------------------------------------------------------------

All participation fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case such
fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letter.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender,

 

-51-



--------------------------------------------------------------------------------

then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Parent or any Restricted Subsidiary thereof (as to which the provisions of
this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Deductions by the Administrative Agent.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.07(d), Section 2.07(e) or Section 4.02, or otherwise hereunder, then
the Administrative Agent may, in its sole discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder, in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set-off shall have received a payment
in respect of its Revolving Credit Exposure

 

-52-



--------------------------------------------------------------------------------

which results in its Revolving Credit Exposure being less than its Applicable
Percentage of the aggregate Revolving Credit Exposures, then (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (ii) no payments will be made to such Defaulting Lender until such
time as such Defaulting Lender shall have complied with Section 4.04, and all
amounts due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the Obligations. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.03(b), all principal will be paid
ratably as provided in Section 10.02(c).

Section 4.04 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent not prohibited by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and in
Section 12.02(b).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.07(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.07(j); sixth, to the payment of any amounts owing to the Lenders or
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained

 

-53-



--------------------------------------------------------------------------------

by any Lender or the Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, and LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 4.04(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.04(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.07(j).

(C) With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (iii)(B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and

 

-54-



--------------------------------------------------------------------------------

(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, within one Business Day following the
written request of the Administrative Agent or any Issuing Bank (with a copy to
the Administrative Agent), the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to subsection (iv) and any Cash Collateral provided by such
Defaulting Lender) in accordance with the procedures set forth in
Section 2.07(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 4.04(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, Issuing
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit unless it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes or (B) Taxes described in clauses (c) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its Loans, Loan
principal, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

 

-55-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender in respect of any Eurodollar
Loan (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, upon receipt of a certificate
described in the following subsection (c) the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than nine
months prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the nine month
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

-56-



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the excess, if any, of (x) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (y) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty days
after receipt thereof.

Section 5.03 Taxes.

(a) Issuing Bank. For purposes of this Section 5.03, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(b)), (i) the Administrative Agent, any Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or such Guarantor shall make
such deductions and (iii) the Borrower or such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes that have been paid by the Administrative Agent.

 

-57-



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within thirty days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by

 

-58-



--------------------------------------------------------------------------------

the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of Internal Revenue Service Form
W-8BEN-E;

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(h) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-59-



--------------------------------------------------------------------------------

(i) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to the Borrower pursuant to this paragraph (i) to the extent such
payment would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(j) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and such Lender has not prevented such required payment by
designating a different lending office in accordance with Section 5.04, (c) any
Lender is a Defaulting Lender or a Non-Consenting Lender or (d) any Lender has
given notice pursuant to Section 5.06 that it is unable to make or maintain
Eurodollar Loans but Lenders constituting Majority Lenders have not given such
notice, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in

 

-60-



--------------------------------------------------------------------------------

accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights (other than its existing rights to payments pursuant
to Section 5.01 or Section 5.03) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 12.04(b)(ii)(C), (ii) if such assignee is not already a Lender, the
Borrower shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consent shall not unreasonably be withheld,
(iii) such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iv) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, and (v) such assignment does not conflict with applicable law. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. This Agreement (including the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder) shall not become effective until the date on which the Administrative
Agent gives notice (as provided in the final sentence of this Section) that each
of the following conditions has been satisfied (or waived in accordance with
Section 12.02) prior to 2:00 p.m., Central Daylight Time, on February 27, 2015
(and, if not satisfied prior to such time, this Agreement shall be null and void
and of no force and effect):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all commitment and agency fees and all other fees and amounts due and payable on
or prior to the

 

-61-



--------------------------------------------------------------------------------

Effective Date, including (i) fees payable pursuant to Section 3.05(c) and
(ii) to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder (including
the fees and expenses of Vinson & Elkins L.L.P., counsel to the Administrative
Agent).

(b) The Borrower shall have deposited $10,000 with Vinson & Elkins L.L.P.,
counsel for the Administrative Agent, to be held by such counsel and applied
toward payment of costs and expenses for recordation of the Security Instruments
relating to the Mortgaged Property, as provided pursuant to Section 12.03(a). If
such deposit exceeds the amount of such costs and expenses, the excess shall be
returned to the Borrower. If such deposit is less than such costs and expenses,
the deficit shall be paid by Borrower pursuant to Section 12.03(a).

(c) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of or with respect to each Credit
Party (which may be given by an officer of the General Partner on behalf of
itself and the Parent and any other Credit Parties) setting forth
(i) resolutions of the members, board of directors or other appropriate
governing body with respect to the authorization of such Credit Party to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers who are
authorized to sign the Loan Documents to which such Credit Party is a party and
who will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the limited liability company agreement, the
articles or certificate of incorporation and bylaws (or comparable
organizational documents) of such Credit Party, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificates until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(d) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the General Partner, the Parent, the Borrower and each other Guarantor.

(e) The Administrative Agent shall have received a closing certificate of a
Responsible Officer of the Parent, dated as of the Effective Date, confirming on
behalf of the Credit Parties that (i) the representations and warranties of the
Parent, the Borrower and the other Restricted Subsidiaries in this Agreement or
any of the other Loan Documents, as applicable, are true and correct, (ii) no
Default or Event of Default then exists, and (iii) since December 31, 2013,
nothing has occurred which has had a Material Adverse Effect.

(f) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(g) The Administrative Agent shall have received a duly executed Note payable to
each Lender that has requested a Note in a principal amount equal to its
Commitment dated as of the date hereof.

 

-62-



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments, the Administrative Agent
shall be reasonably satisfied that the Liens under the Security Instruments
will, upon the recording of the Security Instruments, be first priority,
perfected Liens (subject only to Permitted Liens) on all Property purported to
be pledged as Collateral pursuant to the Security Instruments.

(i) The Administrative Agent shall have received an opinion of Thompson & Knight
LLP, special counsel to the Borrower and the Guarantors, and local counsel in
the State of Pennsylvania, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.

(k) The Administrative Agent shall have received satisfactory title information
as the Administrative Agent may reasonably require with respect to the status of
title to the Midstream Properties of the Credit Parties.

(l) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Midstream Properties of the Credit Parties.

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent certifying that (i) the Credit Parties have received all
consents and approvals required by Section 7.03 and (ii) the Parent and its
Consolidated Restricted Subsidiaries are solvent.

(n) The Administrative Agent shall have received the Initial Financial
Statements.

(o) The Administrative Agent shall have received appropriate Uniform Commercial
Code search certificates reflecting no prior Liens encumbering the Properties of
the Parent and its Restricted Subsidiaries for the State of Delaware, the State
of Pennsylvania and any other jurisdiction requested by the Administrative
Agent, other than those being released on or prior to the Effective Date or
Permitted Liens.

(p) The Administrative Agent shall have reviewed and be satisfied with the
Parent’s and Restricted Subsidiaries’ capital structure, financing plan and
hedging strategy and shall have performed and be satisfied with such other due
diligence regarding the Parent, the Restricted Subsidiaries and their Properties
as the Administrative Agent may require.

(q) The Administrative Agent and the Lenders shall have received, at least three
(3) Business Days prior to the Effective Date, and be reasonably satisfied in
form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
PATRIOT Act.

 

-63-



--------------------------------------------------------------------------------

(r) No material litigation, arbitration or similar proceeding shall be pending
or threatened which calls into question the validity or enforceability of this
Agreement, the other Loan Documents or the Transactions.

(s) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (i) that attached to such certificate are
true, accurate and complete copies of the material Poseidon Contribution
Documents, (ii) that prior to or concurrently with the initial Borrowings
hereunder the Credit Parties are consummating the Poseidon Contribution,
substantially in accordance with the terms of the Poseidon Contribution
Documents (without waiver or amendment of any material term or condition thereof
not otherwise reasonably acceptable to the Administrative Agent), that the
Borrower owns 100% of the Equity Interests in Rice Poseidon and that the Credit
Parties own or have acquired, or are, concurrently with the initial Borrowings
hereunder, acquiring substantially all of the Midstream Properties contemplated
by the Poseidon Contribution Documents, and (iii) as to such other related
matters, documents and information as the Administrative Agent shall have
reasonably requested.

(t) The Parent IPO shall have been consummated in accordance with the
Registration Statement and the certificate of formation and other organizational
documents of the Parent, and the Administrative Agent shall have received
certified copies of any documentation related thereto that it has reasonably
requested.

(u) The consummation of the Parent IPO shall have resulted in gross cash
proceeds to the Parent in an amount not less than $300,000,000.

(v) As of the Effective Date, the Administrative Agent shall have received (i) a
certificate of a Responsible Officer of the Parent certifying as to a true,
correct and complete list, as of the date of such certificate, of all
“Buildings” (as defined by the applicable Flood Insurance Regulations) located
on real property that is subject to Liens created by the Security Instruments,
(ii) a life of loan flood hazard determination with respect to all Midstream
Properties on which there exists a Building, (iii) if such real property is
located in a special flood hazard area, evidence of flood insurance in such
amounts as are acceptable to the Administrative Agent, and (iv) such other
certificates or notices reasonably required by the Administrative Agent to
facilitate compliance with Governmental Requirements, each in form and substance
reasonably satisfactory to the Administrative Agent (the items listed in the
foregoing clauses (i) through (iv), collectively, the “Flood Deliverables”).

(w) After giving effect to the Parent IPO, the Poseidon Contribution, and any
Restricted Payments made on the Effective Date pursuant to Section 9.04(a)(iv),
the Commitments shall remain undrawn and there shall be no Revolving Credit
Exposure.

(x) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be

 

-64-



--------------------------------------------------------------------------------

satisfied with, each document or other matter required under this Section 6.01
to be consented to or approved by or acceptable to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Effective Date specifying its objection thereto. All documents executed or
submitted pursuant to this Section 6.01 by and on behalf of the Parent or any of
its Restricted Subsidiaries shall be in form and substance satisfactory to the
Administrative Agent and its counsel. The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

Section 6.02 Each Credit Event. The obligation of each Lender to make any new
Loan (including the initial Loans funded), and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date, and (ii) to
the extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects.

(c) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement.

(d) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (including an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.07(a),
as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b).

Section 6.03 Additional Conditions to Letters of Credit. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that at the time of such
issuance, amendment or increase: (a) the terms of Section 4.04(c) will be
satisfied, (b) the LC Exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or the Borrower will Cash Collateralize the LC
Exposure in accordance with Section 4.04(a)(v), and (c) participating interests
in any such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in accordance with Section 4.04(a)(iv) (and Defaulting
Lenders shall not participate therein).

 

-65-



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower jointly and severally represent and warrant to the
Lenders that:

Section 7.01 Organization; Powers. Each of the Parent, the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s, each Guarantor’s and each Drop Down Entity Mortgagor’s corporate,
limited liability company, or partnership powers and have been duly authorized
by all necessary corporate, limited liability company or partnership action and,
if required, action by any holders of its Equity Interests (including any action
required to be taken by any class of directors, managers or supervisors, whether
interested or disinterested, as applicable, of the Borrower or any other Person,
in order to ensure the due authorization of the Transactions). Each Loan
Document and Poseidon Contribution Document to which the Borrower, each
Guarantor and each Drop Down Entity Mortgagor is a party has been duly executed
and delivered by the Borrower, such Guarantor or such Drop Down Entity Mortgagor
and constitutes a legal, valid and binding obligation of the Borrower, such
Guarantor or such Drop Down Entity Mortgagor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Parent, the Borrower or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the Transactions, except such as have been obtained or
made and are in full force and effect, other than (i) the recording and filing
of the Security Instruments as required by this Agreement, (ii) normal
requirements under applicable Governmental Requirements for initial public
offerings, and (iii) those third party approvals or consents which, if not made
or obtained, would not cause a Default or an Event of Default under any
provision of this Agreement other than this Section 7.03 or could not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the limited liability company agreements,
charter, by-laws or other organizational documents of the Parent, the

 

-66-



--------------------------------------------------------------------------------

Borrower, any other Restricted Subsidiary or any Drop Down Entity Mortgagor or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture or other agreement regarding Debt binding upon the
Parent, the Borrower, any other Restricted Subsidiary, or any Drop Down Entity
Mortgagor or any of their Properties, or give rise to a right thereunder to
require any payment to be made by the Parent, the Borrower, such other
Restricted Subsidiary or such Drop Down Entity Mortgagor, (d) will not violate
or result in a default under any Poseidon Contribution Document and (e) will not
result in the creation or imposition of any Lien on any Property of the Parent,
the Borrower, any other Restricted Subsidiary or any Drop Down Entity Mortgagor
(other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders the Predecessor’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as included in the Registration Statement. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Predecessor as of such dates and for such
periods in accordance with GAAP, as provided in the Registration Statement.

(b) No Material Adverse Effect has occurred since December 31, 2013.

(c) Except as listed on Schedule 7.04(c), neither the Parent nor any Restricted
Subsidiary has on the date hereof, after giving effect to the Transactions, any
Material Debt (including Disqualified Capital Stock but excluding any Debt in
respect of Swap Agreements included in the Obligations) or any material
off-balance sheet liabilities or partnership liabilities that would be required
by GAAP to be reflected or noted in audited financial statements, material
liabilities for past due taxes, or any unusual forward or long-term commitments
or unrealized or anticipated losses from any such unfavorable commitments,
except as referred to or reflected or provided for in the Initial Financial
Statements and the other written information provided by any Credit Party to
Administrative Agent and the Lenders prior to the date hereof.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority, including the FERC or any equivalent state regulatory agency, pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent, the Borrower or any other Restricted Subsidiary (i) not
fully covered by insurance (except for normal deductibles), that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that challenge the validity or enforceability of
any Loan Document.

Section 7.06 Environmental Matters. Except for matters set forth on Schedule
7.06 or that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a) the Parent and the Subsidiaries and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws;

 

-67-



--------------------------------------------------------------------------------

(b) the Parent and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and neither
the Parent nor any of its Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that are pending or,
to the Parent’s or the Borrower’s knowledge, threatened against the Parent or
any of its Subsidiaries or any of their respective Properties or as a result of
any operations at such Properties;

(d) none of the Properties of the Parent or any of its Subsidiaries contain or
have contained any: underground storage tanks; asbestos-containing materials;
landfills or dumps; hazardous waste management units as defined pursuant to RCRA
or any comparable state law; or sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

(e) there has been no Release or, to the Parent’s or the Borrower’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Parent’s or
any of its Subsidiaries’ Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Parent and the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;

(f) none of the Parent or its Subsidiaries has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Parent’s, Borrower’s or any
Subsidiary’s Properties and, to the Parent or the Borrower’s knowledge, there
are no conditions or circumstances that could reasonably be expected to result
in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent’s or its Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation; and

(h) the Parent and the Borrower have made available to the Administrative Agent
complete and correct copies of all environmental site assessment reports, and
studies on environmental matters (including matters relating to any alleged
non-compliance with or liability under Environmental Laws) that are in the
Parent’s, the Borrower’s or any Subsidiary’s possession or control and relating
to the Parent’s or any of its Subsidiaries’ Properties or operations thereon.

 

-68-



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Parent and the Restricted Subsidiaries is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) None of the Parent or any Restricted Subsidiary is in default nor has any
Change of Control or similar event or circumstance occurred that, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under, or would require the Parent, the Borrower or a
Restricted Subsidiary to Redeem or make any offer to Redeem under, any
indenture, note, credit agreement or similar instrument pursuant to which any
Material Debt is outstanding or by which the Parent or any Restricted Subsidiary
or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Parent or any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Parent and the Restricted Subsidiaries has
timely filed or caused to be filed all federal income Tax returns and reports,
and all other material Tax returns and reports, required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of the Parent
and the Restricted Subsidiaries in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. No Tax Lien
has been filed and, to the knowledge of the Parent and the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

Section 7.10 ERISA. Except for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a) The Parent, its Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in the
imposition on the Parent, any Subsidiary (whether directly or indirectly) of
either a civil penalty assessed pursuant to subsections (i) or (l) of section
502 of ERISA or a tax imposed pursuant to section 4975 of the Code or breach of
fiduciary duty liability damages under section 409 of ERISA.

 

-69-



--------------------------------------------------------------------------------

(d) Full payment when due has been made of all amounts which the Parent, its
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) None of the Parent, its Subsidiaries or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including any such plan maintained to provide benefits to
former employees of such entities, with respect to which its sponsorship of,
maintenance of or contribution to may not be terminated by the Parent, a
Subsidiary or an ERISA Affiliate, as the case may be, in its sole discretion at
any time without any material liability to the Parent or any Subsidiary other
than for benefits due as of, or claims incurred prior to, the effective date of
such termination, except where such a termination is not allowed under
applicable law (including, but not limited to, the Consolidated Omnibus Budget
Reconciliation Act of 1985).

Section 7.11 Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Borrower or any Guarantor to the Administrative
Agent and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Parent
and the Borrower represent only that they acted in good faith and utilized
reasonable assumptions and due care in the preparation of such certificate,
statement, report, or information (it being recognized by the Lenders, however,
that projections as to future events are not to be viewed as facts and that
results during the period(s) covered by such projections may differ from the
projected results and that such differences may be material and that the Parent
and the Borrower make no representation that such projections will be realized)
and (b) as to statements, information and reports supplied by third parties, the
Parent and the Borrower represent only that they are not aware of any material
misstatement or omission therein.

Section 7.12 Insurance. The Parent has, and the Parent has caused the Restricted
Subsidiaries and Drop Down Entity Mortgagors to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in such
amounts and against such risks as are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Parent and the Restricted Subsidiaries. The Administrative
Agent has been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as a loss payee
with respect to such property loss insurance covering Collateral. No Credit
Party or Drop Down Entity Mortgagor owns any Building or material Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulation), in
either case subject to a mortgage lien of any Security Instrument, for which
such Credit Party or Drop Down Entity Mortgagor has not delivered to the
Administrative Agent evidence or confirmation reasonably satisfactory to the
Administrative Agent that (a) such Credit

 

-70-



--------------------------------------------------------------------------------

Party maintains flood insurance for such Building or Manufactured (Mobile) Home
that is acceptable to the Administrative Agent or (b) such Building or
Manufactured (Mobile) Home is not located in a special flood hazard area.

Section 7.13 Restriction on Liens. None of the Parent, any Restricted Subsidiary
or any Drop Down Entity Mortgagor is a party to any material agreement or
arrangement, or subject to any order, judgment, writ or decree, that restricts
its ability to grant Liens to the Administrative Agent for the benefit of the
Secured Parties on or in respect of their Properties to secure the Debt under
the Loan Documents, or restricts any Restricted Subsidiary from paying dividends
or making any other distributions in respect of its Equity Interests to the
Parent or any Restricted Subsidiary, or restricts any Restricted Subsidiary from
making loans or advances to the Parent, the Borrower or any other Restricted
Subsidiary, or which requires the consent of other Persons in connection
therewith, except, in each case, for such encumbrances or restrictions permitted
under Section 9.14.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent from time to time (which shall promptly
furnish a copy to the Lenders), which shall upon disclosure be deemed a
supplement to Schedule 7.14, the Parent has no Subsidiaries. The Parent has no
Foreign Subsidiaries. Each Subsidiary (other than any Drop Down Entity) listed
in Schedule 7.14 is a Restricted Subsidiary unless specifically designated as an
Unrestricted Subsidiary, each Drop Down Entity is an Unrestricted Subsidiary
unless specifically designated as a Restricted Subsidiary (so long as no Event
of Default exists at the time of or results from such designation), each
Restricted Subsidiary on such schedule (other than any Drop Down Entity
designated as a Restricted Subsidiary) is wholly-owned by the Parent or another
Restricted Subsidiary, and 100% of the Equity Interests in each Drop Down Entity
is owned collectively by the Parent and its Restricted Subsidiaries and REI and
its subsidiaries. As of the Effective Date, Schedule 7.14 sets forth each Person
(other than a Subsidiary) in which the Parent or a Restricted Subsidiary owns
Equity Interests and the percentage of all Equity Interests in such Person owned
by the Parent or such Restricted Subsidiary.

Section 7.15 Location of Business and Offices. Each of the Parent’s and the
Borrower’s jurisdiction of organization is Delaware. The name of the Parent as
listed in the public records of its jurisdiction of organization is Rice
Midstream Partners LP, the organizational identification number of Parent in its
jurisdiction of organization is 5581359, the name of the Borrower as listed in
the public records of its jurisdiction of organization is Rice Midstream OpCo
LLC, and the organizational identification number of the Borrower in its
jurisdiction of organization is 5649173 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(k) in
accordance with Section 12.01). The Parent and the Borrower’s chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(k) and Section 12.01(c)). Each
Restricted Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its chief executive office is stated on Schedule 7.14 (or as set forth in a
notice delivered pursuant to Section 8.01(k)). Each Unrestricted Subsidiary’s
jurisdiction of organization and name as listed in the public records of its
jurisdiction of organization is stated on Schedule 7.14.

 

-71-



--------------------------------------------------------------------------------

Section 7.16 Properties; Titles, Etc.

(a) The Parent and the Restricted Subsidiaries have good and valid title to,
valid leasehold interests in, or valid easements, rights of way or other
property interests in all of their material real and personal Property free and
clear of all Liens except Permitted Liens. Each Drop Down Entity Mortgagor has
good and valid title to, valid leasehold interests in, or valid easements,
rights of way or other property interests in all of the Mortgaged Properties
owned by it free and clear of all Liens except Excepted Liens and Permitted
Holdco Credit Facility Liens.

(b) The Gathering Systems are covered by valid and subsisting recorded fee
deeds, leases, easements, rights of way, servitudes, permits, licenses and other
instruments and agreements (collectively, “Rights of Way”) in favor of the
Parent, any other applicable Restricted Subsidiary or any applicable Drop Down
Entity Mortgagor (or their predecessors in interest), except where the failure
of the Gathering Systems to be so covered, individually or in the aggregate,
(i) does not interfere with the ordinary conduct of business of the Parent, any
Restricted Subsidiary or such Drop Down Entity Mortgagor, (ii) does not
materially detract from the value or the use of the portion of the Gathering
Systems which are not covered and (iii) could not reasonably be expected to have
a Material Adverse Effect.

(c) The Rights of Way establish a contiguous and continuous right of way for the
Gathering Systems and grant the Parent, any applicable Restricted Subsidiary or
any applicable Drop Down Entity Mortgagor (or their predecessors in interest)
the right to construct, operate, and maintain the Gathering Systems in, over,
under, or across the land covered thereby in the same way that a prudent owner
and operator would inspect, operate, repair, and maintain similar assets and in
the same way as the Parent, any applicable Restricted Subsidiary and any
applicable Drop Down Entity Mortgagor have inspected, operated, repaired, and
maintained the Gathering Systems prior to the Effective Date; provided, however,
(i) some of the Rights of Way granted to the Parent, such applicable Restricted
Subsidiary or such applicable Drop Down Entity Mortgagor (or their predecessors
in interest) by private parties and Governmental Authorities are revocable at
the right of the applicable grantor, (ii) some of the Rights of Way cross
properties that are subject to liens in favor of third parties that have not
been subordinated to the Rights of Way, and (iii) some Rights of Way are subject
to certain defects, limitations and restrictions; provided, further, none of the
limitations, defects, and restrictions described in clauses (i), (ii) and
(iii) above, individually or in the aggregate, (A) interfere with the ordinary
conduct of business of the Parent, any Restricted Subsidiary or any Drop Down
Entity Mortgagor, (B) materially detract from the value or the use of the
portion of the Gathering Systems which are covered or (C) could reasonably be
expected to have a Material Adverse Effect.

(d) Each Processing Plant is or will be located on lands covered by fee deeds,
real property leases, or other instruments (collectively “Deeds”) in favor of
the Parent, any applicable Restricted Subsidiary or any applicable Drop Down
Entity Mortgagor (or their predecessors in interest) and their respective
successors and assigns. The Deeds grant the Parent or any applicable Restricted
Subsidiary (or their predecessors in interest) the right to construct, operate,
and maintain such Processing Plant on the land covered thereby in the same way
that a prudent owner and operator would inspect, operate, repair, and maintain
similar assets.

 

-72-



--------------------------------------------------------------------------------

(e) All Rights of Way and all Deeds necessary for the conduct of the business of
the Parent, the Restricted Subsidiaries and any applicable Drop Down Entity
Mortgagor are valid and subsisting, in full force and effect, and there exists
no breach, default or event or circumstance that, with the giving of notice or
the passage of time or both, would give rise to a default under any such Rights
of Way or Deeds that could reasonably be expected to have a Material Adverse
Effect. All rental and other payments due under any Rights of Way or Deeds by
the Parent, any Restricted Subsidiary or any Drop Down Entity Mortgagor (and
their predecessors in interest) have been duly paid in accordance with the terms
thereof, except to the extent that a failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f) The rights and Properties presently owned, leased or licensed by the Parent,
any Restricted Subsidiary or any Drop Down Entity Mortgagor, including all
Rights of Way and Deeds, include all rights and Properties necessary to permit
the Parent, the Restricted Subsidiaries and the Drop Down Entity Mortgagors to
conduct their businesses in all material respects in the same manner as such
businesses have been conducted prior to the date hereof.

(g) Neither the businesses nor the Properties of the Parent, the Restricted
Subsidiaries or the Drop Down Entity Mortgagors is affected in any manner that
could reasonably be expected to have a Material Adverse Effect as a result of
any fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.

(h) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Parent, the Borrower, the Restricted Subsidiaries, and the Drop
Down Entity Mortgagors is contemplated with respect to all or any portion of the
Midstream Properties, except for that which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(i) No portion of the Midstream Properties has, since the date of this
Agreement, suffered any material damage by fire or other casualty loss except
that which has heretofore been repaired or replaced or is in the process of
being repaired or replaced, except for any such loss in respect of which the
Parent and the Restricted Subsidiaries are in compliance with their obligations
to make the prepayments required on account of a casualty loss as and when
required under Section 3.04(c)(v).

(j) The Parent or the Restricted Subsidiaries own, or are licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to their business, and the use thereof by the Parent or any Restricted
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the
offices, plants, gas processing plants, pipelines, improvements, fixtures,
equipment, and other Property owned, leased or used by the Parent, any
Restricted Subsidiary or any Drop Down Entity Mortgagor in

 

-73-



--------------------------------------------------------------------------------

the conduct of its business is (a) being maintained in a state adequate to
conduct normal operations, (b) in good operating condition, subject to ordinary
wear and tear, and routine maintenance or repair, (c) sufficient for the
operation of such business as currently conducted, and (d) in conformity with
all Governmental Requirements relating thereto.

Section 7.18 Material Contracts. Schedule 7.18 hereto contains a complete list,
as of the Effective Date, of all Material Contracts, including all amendments
thereto. All such Material Contracts are in full force and effect on the
Effective Date. Neither the Parent nor any Restricted Subsidiary is in breach
under any Material Contract in any way that could reasonably be expected to have
a Material Adverse Effect, and to the knowledge of the Parent and the Borrower,
no other Person that is party thereto is in breach under any Material Contract
in any way that could reasonably be expected to have a Material Adverse Effect.
None of the Material Contracts prohibit the transactions contemplated under the
Loan Documents. Except as shown in Schedule 7.18 hereto, each of the Material
Contracts is currently in the name of, or has been assigned to the Parent, the
Borrower or a Restricted Subsidiary (with the consent or acceptance of each
other party thereto if and to the extent that such consent or acceptance is
required thereunder), and a security interest in each of the Material Contracts
may be granted to the Administrative Agent. The Borrower has delivered to the
Administrative Agent a complete and current copy of each Material Contract
existing on the Effective Date.

Section 7.19 Swap Agreements and Qualified ECP Counterparty. Schedule 7.19, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(f), as of the date of (or as
of the date(s) otherwise set forth in) such report, sets forth, a true and
complete list of all Swap Agreements of the Parent and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the estimated net
mark-to-market value thereof, all credit support agreements relating thereto
other than Loan Documents (including any margin required or supplied) and the
counterparty to each such agreement. The Borrower is a Qualified ECP
Counterparty.

Section 7.20 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to fund Capital Expenditures and
permitted investments, (b) to provide working capital, and (c) for general
business purposes, including fees and expenses. The Parent and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and the
Parent and the Borrower shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would knowingly or negligently result in the violation of
any Sanctions applicable to any party hereto.

 

-74-



--------------------------------------------------------------------------------

Section 7.21 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement), at a fair valuation, of the Borrower and the
Guarantors, taken as a whole, exceed the aggregate Debt of the Borrower and the
Guarantors on a consolidated basis, (b) each of the Borrower and the Guarantors
has not incurred and does not intend to incur, and does not believe that it has
incurred, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash it reasonably expects could be received and the
amounts that it reasonably expects could be payable on or in respect of its
liabilities, and giving effect to amounts that that could reasonably be expected
to be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures, and (c) each of the
Borrower and the Guarantors does not have (and does not have reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

Section 7.22 Anti-Corruption Laws and Sanctions. Each of the Parent and the
Borrower have implemented and maintain in effect such policies and procedures,
if any, as it reasonably deems appropriate, in light of its business and
international activities (if any), to ensure compliance by the Parent and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent and its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Parent and the Borrower, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent and its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent or the
Borrower, any agent of the Parent or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

Section 7.23 State Regulation. Each Credit Party and Drop Down Entity Mortgagor
is in compliance, in all material respects, with all rules, regulations and
orders of all rules, regulations and orders of any State agency with
jurisdiction to regulate its Midstream Properties, and as of the date of this
Agreement no Credit Party is liable for any refunds or interest thereon as a
result of an order from any such State agency.

Section 7.24 FERC. To the extent, if any, that any portion of the Gathering
Systems is an interstate common carrier pipeline subject to the jurisdiction of
the FERC (an “Interstate Pipeline”):

(a) The rates on file with the FERC with respect to such Interstate Pipeline are
just and reasonable pursuant to the Energy Policy Act, and to the knowledge of
the Parent and the Borrower, no provision of the tariff containing such rates is
unduly discriminatory or preferential.

(b) Each Credit Party and Drop Down Entity Mortgagor is in compliance, in all
material respects, with all rules, regulations and orders of the FERC applicable
to such Interstate Pipeline.

 

-75-



--------------------------------------------------------------------------------

(c) As of the date of this Agreement, no Credit Party is liable for any refunds
or interest thereon as a result of an order from the FERC.

(d) Each applicable Credit Party’s or Drop Down Entity Mortgagor’s report, if
any, on Form 6 filed with the FERC complies as to form with all applicable legal
requirements and does not contain any untrue statement of a material fact or
omit to state a material fact required to make the statements therein not
misleading.

(e) Without limiting the generality of Section 7.07(a) of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by any Credit Party or any Drop Down Entity
Mortgagor from the FERC to construct, own, operate and maintain any such
Interstate Pipeline or to transport and/or distribute Refined Products on such
Interstate Pipeline under existing contracts and agreements as the Interstate
Pipelines are presently owned, operated and maintained.

Section 7.25 Title to Refined Products. No Credit Party or Drop Down Entity
Mortgagor has title to any of the Refined Products which are transported and/or
distributed through the Gathering Systems, except pursuant to agreements under
which the relevant Credit Party or Drop Down Entity Mortgagor does not have any
exposure to commodity price volatility as a result of having title to such
Refined Products.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower covenant and agree with the Lenders
that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
or will cause the Parent to furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 105 days after the end of
each fiscal year of the Parent (or, if earlier, before the date the Parent is
required to file such financial statements with the SEC after giving effect to
any permitted extensions pursuant to Rule 12b-25 under the Exchange Act),
commencing with the fiscal year ending December 31, 2014, the Parent’s audited
consolidated balance sheet and related statements of operations, owners’ equity
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

-76-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, before the date the Parent is required to file such financial
statements with the SEC after giving effect to any permitted extensions pursuant
to Rule 12b-25 under the Exchange Act), commencing with the fiscal quarter
ending March 31, 2015, the Parent’s consolidated balance sheet and related
statements of operations, owners’ equity and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
Default then exists, (ii) specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01 and
(iv) stating whether any change in GAAP or in the application thereof that is
applicable to the Parent has occurred since December 31, 2013 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Annual Budget. Within 120 days after January 1 of each year, an annual
operating budget for the Parent and the Restricted Subsidiaries for such year,
including the projected cash flow of the Parent and the Restricted Subsidiaries
and the assumptions used in calculating such projections, the projected Capital
Expenditures to be incurred by the Parent and the Restricted Subsidiaries, and
such other information as may be reasonably requested by the Administrative
Agent.

(e) Quarterly Operating Reports. As soon as available, but in any event not
later than 55 days after the end of each fiscal quarter of Parent, a detailed
report of Capital Expenditures (which report shall include detail on Capital
Expenditures by Credit Parties and Capital Expenditures by Drop Down Entity
Mortgagors, with the detail on Capital Expenditures by Drop Down Entity
Mortgagors including both the total amount of such Capital Expenditures and the
amount thereof funded through Investments in such Drop Down Entity Mortgagors by
Credit Parties), throughput volumes and other operational results for such
fiscal quarter of the Parent and the other Restricted Subsidiaries, prepared on
a monthly basis and otherwise in form and substance reasonably acceptable to the
Administrative Agent.

(f) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Parent and each Restricted Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes set forth for each month during the term of

 

-77-



--------------------------------------------------------------------------------

such Swap Agreement), the estimated net mark-to-market value therefor, any new
credit support agreements relating thereto (other than Loan Documents) not
listed on Schedule 7.19, any margin required or supplied under any credit
support document and the counterparty to each such agreement.

(g) Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Parent are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Parent.

(h) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), one or more certificates of
insurance coverage from the Parent’s insurance broker or insurers with respect
to the insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.

(i) SEC and Other Filings; Reports to Shareholders. For so long as any Credit
Party is a publicly traded company, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any such Credit Party with the SEC, or with any national
securities exchange, or distributed by any such Credit Party to its shareholders
generally, as the case may be.

(j) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Debt (other than
the Obligations), and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Agreement.

(k) Information Regarding Borrower and Guarantors. Promptly, but in any event
within five (5) Business Days after the occurrence thereof, written notice of
any change in (i) the Borrower’s, any Guarantor’s or any Drop Down Entity
Mortgagor’s corporate name, (ii) the jurisdiction in which the Borrower, any
Guarantor or any Drop Down Entity Mortgagor is incorporated, formed, or
otherwise organized, (iii) the location of the Borrower’s, any Guarantor’s or
any Drop Down Entity Mortgagor’s chief executive office, (iv) the Borrower’s,
any Guarantor’s or any Drop Down Entity Mortgagor’s identity or corporate,
limited liability or partnership structure, or (v) the Borrower’s, any
Guarantor’s or any Drop Down Entity Mortgagor’s organizational identification
number in such jurisdiction of organization or federal taxpayer identification
number.

(l) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate of formation, limited liability
company agreement, limited partnership agreement, articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Parent or any Restricted Subsidiary.

 

-78-



--------------------------------------------------------------------------------

(m) Issuance of Senior Notes. In the event the Parent or any Restricted
Subsidiary intends to issue any Senior Notes, prior written notice of such
intended offering, the intended principal amount thereof and the anticipated
date of closing and, upon request of the Administrative Agent, a copy of the
preliminary offering memorandum (if any) and the final offering memorandum (if
any).

(n) Regulatory Notices. Promptly, but in any event within five (5) Business Days
after receipt thereof by any Credit Party or Drop Down Entity Mortgagor, a copy
of any form of notice, summons, citation, proceeding or order received from the
FERC asserting jurisdiction over any material portion of the Gathering Systems.

(o) Notice of Material Insurance and Condemnation Events and Material Asset
Dispositions. Promptly after the occurrence of any Insurance and Condemnation
Event or Asset Disposition, in either case involving Net Proceeds in an
aggregate amount in excess of $5,000,000, notice of such Insurance and
Condemnation Event or Asset Disposition that reasonably describes such Insurance
and Condemnation Event or Asset Disposition, as applicable.

(p) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent or any Restricted Subsidiary (including any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent may reasonably
request.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s public website; or (ii) on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Company Materials”) by posting the Company Materials on SyndTrak or another
similar electronic system (the “Platform”). The Borrower hereby acknowledges
that certain of the Lenders may from time

 

-79-



--------------------------------------------------------------------------------

to time elect to be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”) and the Borrower hereby agrees that
(w) all Company Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Company
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

Section 8.02 Notices of Material Events. In addition to the notices required
under Section 8.01 and Section 8.10(b), the Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
(5) Business Days) written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent or any Restricted
Subsidiary not previously disclosed in writing to the Lenders that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect,
or the occurrence of any adverse development in any such action, suit,
proceeding, investigation or arbitration that is reasonably expected to result
in a Material Adverse Effect;

(c) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority that (i) constitutes a material adverse claim against, or
asserts a material cloud upon the Borrower’s, any Guarantor’s or any Drop Down
Entity Mortgagor’s title to, any material Mortgaged Property or other Collateral
pledged pursuant to the Security Instruments or (ii) otherwise attacks the
validity or (other than by asserting a Permitted Lien) the priority of the
Administrative Agent’s Liens in any material Mortgaged Property or other
Collateral pledged pursuant to the Security Instruments, or of the Security
Instruments under which such Mortgaged Property or other Collateral is mortgaged
or pledged; and

(d) the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

-80-



--------------------------------------------------------------------------------

Section 8.03 Existence; Conduct of Business. The Parent and the Borrower will,
and will cause each other Restricted Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Midstream
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10.

Section 8.04 Payment of Obligations. The Parent and the Borrower will, and will
cause each other Restricted Subsidiary to, pay its obligations, including Tax
liabilities of the Parent and all of its Restricted Subsidiaries before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and the
Parent or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect or result in the seizure or levy of any material
Property of the Parent or any Restricted Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and the Parent and the
Borrower will, and will cause each other Restricted Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents.

Section 8.06 Operation and Maintenance of Properties. The Parent and the
Borrower, at their own expense, will, and will cause each other Restricted
Subsidiary and Drop Down Entity Mortgagor to:

(a) operate its Midstream Properties and other material Properties or cause such
Midstream Properties and other material Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including applicable proration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all Property material to the conduct of its
business, including all such equipment, machinery and facilities, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Midstream Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------

(d) maintain or cause the maintenance of the interests and rights (i) which are
necessary to maintain the Rights of Way for the Gathering Systems and to
maintain the other Midstream Properties, and (ii) which individually or in the
aggregate, could, if not maintained, reasonably be expected to have a Material
Adverse Effect.

(e) subject to Excepted Liens, maintain the Gathering Systems within the
confines of the Rights of Way without material encroachment upon any adjoining
property and maintain the Processing Plants within the boundaries of the Deeds
and without material encroachment upon any adjoining property.

(f) maintain such rights of ingress and egress necessary to permit the Credit
Parties and Drop Down Entity Mortgagors, as applicable, to inspect, operate,
repair, and maintain the Gathering Systems and the other Midstream Properties to
the extent that failure to maintain such rights, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
provided that the Credit Parties may hire third parties to perform these
functions.

(g) maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in this Section 8.06 in full force
and effect in accordance with their terms, timely make any payments due
thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to pay or default that
could not reasonably, individually or in the aggregate, be expected to cause a
Material Adverse Effect.

To the extent the Parent, one of its Restricted Subsidiaries or any Drop Down
Entity Mortgagor is not the operator of any Property, the Parent and its
Restricted Subsidiaries, as applicable, shall use reasonable efforts to cause
the operator to comply with this Section 8.06, but failure of the operator so to
comply will not constitute a Default or an Event of Default hereunder.

Section 8.07 Insurance. The Parent and the Borrower will, and will cause each
other Restricted Subsidiary and Drop Down Entity Mortgagor to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The
Administrative Agent shall be named as additional insureds in respect of such
liability insurance policies, and the Administrative Agent shall be named as a
loss payee with respect to property loss insurance covering Collateral and such
policies shall provide that the Administrative Agent shall receive not less than
30 days’ prior notice (10 days for non-payment of premiums) of cancellation or
non-renewal (or, if less, the maximum advance notice that the applicable carrier
will agree to provide). With respect to each portion of the real Property (other
than pipelines) of the Parent, the Borrower, any other Credit Party or ay Drop
Down Entity Mortgagor on which any Building is located, the Parent and the
Borrower will, and will cause each other Credit Party and Drop Down Entity
Mortgagor to, obtain flood insurance in such total amount as the applicable
Flood Insurance Regulations may require, if at any time such “Building” is
located on any such real Property in a special flood hazard area, and otherwise
comply with Flood Insurance Regulations.

 

-82-



--------------------------------------------------------------------------------

Section 8.08 Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each other Restricted Subsidiary to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP are made of all dealings and transactions in relation to its business and
activities. The Parent and the Borrower will, and will cause each other
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as reasonably requested, and at
the sole expense of the Borrower.

Section 8.09 Compliance with Laws. The Parent and the Borrower will, and will
cause each other Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Parent and the Borrower will maintain in effect and enforce such policies and
procedures, if any, as they reasonably deem appropriate, in light of their
businesses and international activities (if any), to ensure compliance by the
Parent, the Borrower, its other Subsidiaries and each of their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 8.10 Environmental Matters.

(a) The Parent and the Borrower shall at their sole expense: (i) comply, and
cause their respective Properties and operations and each other Subsidiary and
each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, to the extent the breach thereof could be reasonably
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and cause each other Subsidiary not to Release or threaten to Release,
any Hazardous Material on, under, about or from any of the Parent’s, the
Borrower’s or the other Subsidiaries’ Properties or any other property offsite
the Property to the extent caused by the Parent’s, the Borrower’s or any other
Subsidiary’s operations except in compliance with applicable Environmental Laws,
to the extent such Release or threatened Release could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and cause each
other Subsidiary to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Parent’s, the Borrower’s or any
other Subsidiary’s Properties, to the extent such failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and cause each other Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Parent’s, the
Borrower’s or any other Subsidiary’s Properties, to the extent failure to do so
could reasonably be expected to have a Material Adverse Effect; (v) conduct, and
cause the other Subsidiaries to conduct, their respective operations and
businesses in a manner that will not expose any Property or Person to Hazardous
Materials that could reasonably be expected to cause the Parent, the Borrower or
any other Subsidiary to owe

 

-83-



--------------------------------------------------------------------------------

damages or compensation that could reasonably be expected to cause a Material
Adverse Effect; and (vi) establish and implement, and shall cause each other
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Parent’s, the Borrower’s and the
other Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, to the extent failure to do so could reasonably be expected to have a
Material Adverse Effect.

(b) If the Parent, the Borrower or any other Subsidiary receives written notice
of any action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against the Parent or any Subsidiary
or their Properties, in each case in connection with any Environmental Laws, the
Borrower will within fifteen days after any Responsible Officer learns thereof
give written notice of the same to Administrative Agent if Borrower could
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $10,000,000, not fully covered by
insurance, subject to normal deductibles.

(c) In connection with any acquisition by the any Credit Party of any Midstream
Property, other than an acquisition of additional interests in Midstream
Properties in which the Parent or any Subsidiary previously held an interest, to
the extent the Parent or such Subsidiary obtains or is provided with same, the
Parent and the Borrower will, and will cause each other Subsidiary to, promptly
following the Parent’s or such Subsidiary’s obtaining or being provided with the
same, deliver to the Administrative Agent such final and non-privileged material
environmental reports of such Midstream Properties as are reasonably requested
by the Administrative Agent.

Section 8.11 Further Assurances.

(a) The Parent and the Borrower at their sole expense will, and will cause each
other Restricted Subsidiary and Drop Down Entity Mortgagor to, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of the Parent, the Borrower, any other Restricted Subsidiary or any
Drop Down Entity Mortgagor, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Obligations, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents that may be
reasonably necessary or appropriate in connection therewith.

(b) The Parent and the Borrower hereby authorize the Administrative Agent to
file one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral without the signature of the
Borrower, any Guarantor or any Drop Down Entity Mortgagor where permitted by
law. A carbon, photographic or other reproduction of the Security Instruments or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. The Parent and the
Borrower acknowledge and agree that any such financing statement may describe
the collateral as “all assets” or “all personal property” of the applicable
Credit Party or words of similar effect as may be required by the Administrative
Agent.

 

-84-



--------------------------------------------------------------------------------

Section 8.12 Compliance with Agreements. The Parent and the Borrower will, and
will cause each other Restricted Subsidiary to, comply with all agreements,
contracts and instruments binding on it or affecting their Properties or
business, including the Material Contracts, except to the extent that such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

Section 8.13 Title Information; Flood Deliverables.

(a) If the Parent, the Borrower, any other Credit Party or any Drop Down Entity
Mortgagor acquires any material (as reasonably determined by the Administrative
Agent) Midstream Properties, (including as a result of the acquisition of any
Equity Interests in any Person owning any such Midstream Properties that is a
Drop Down Entity Mortgagor or required to become a Guarantor hereunder), the
Parent or the Borrower shall, or shall cause such other Credit Party or Drop
Down Entity Mortgagor to, concurrently with its delivery of additional Security
Instruments pursuant to Section 8.14(a), provide to the Administrative Agent,
with respect to such Midstream Properties, reasonable title information such
that the Administrative Agent shall have such title information for the
Midstream Properties of Parent, the Borrower, the other Credit Parties and each
Drop Down Entity Mortgagor that is satisfactory to it in all respects in its
reasonable exercise of its credit judgment as a senior secured lender. The
Borrower shall, within thirty (30) days of notice from the Administrative Agent
(or such longer period as the Administrative Agent may agree in its sole
discretion) objecting to material title defects or exceptions that exist with
respect to such additional Properties, either (A) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, or (B) deliver title
information in form and substance acceptable to the Administrative Agent so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on the Midstream Properties of the Parent, the Borrower, the other Credit
Parties and each Drop Down Entity Mortgagor.

(b) The Parent or the Borrower shall, or shall cause such other Credit Party or
Drop Down Entity Mortgagor to, in connection with but reasonably prior to its
delivery of additional Security Instruments pursuant to Section 8.14(a), provide
to the Administrative Agent the applicable Flood Deliverables with respect to
any real property that will be subject to such additional Security Instruments.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) (i) Within thirty (30) days (or such longer period not to exceed ninety
(90) days as the Administrative Agent may agree in its sole discretion) after
(A) the consummation by any Credit Party of a Material Acquisition (other than
any acquisition of Equity Interests in a Drop Down Entity Mortgagor) and
(B) each semi-annual period ending on June 30 or December 31, beginning with the
period beginning on the date hereof and ending on June 30, 2015, and (ii) on the
closing date of any Permitted Acquisition pursuant to which a Credit Party
acquires Equity Interests in a Drop Down Entity Mortgagor, the Borrower shall
cause the Credit Parties and any

 

-85-



--------------------------------------------------------------------------------

applicable Drop Down Entity Mortgagor to provide to the Administrative Agent,
without duplication, copies of all recorded Deeds and/or Rights of Way with
respect to its Midstream Properties that have been received or otherwise
acquired by any Credit Party or Drop Down Entity Mortgagor (including any
Midstream Properties owned by any Person that is a Drop Down Entity Mortgagor or
is required to become a Guarantor hereunder in which Equity Interests were
acquired) as a result of such Material Acquisition or during such period, as
applicable, and to execute and deliver mortgages or other applicable Security
Instruments on such Midstream Properties, Deeds and/or Rights of Way in favor of
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent.

(b) The Parent and the Borrower shall promptly cause each (i) Domestic
Subsidiary to be a party to the Guaranty and Collateral Agreement pursuant to
which such Domestic Subsidiary will grant Liens and security interests in
substantially all of its personal property (excluding the assets excluded from
the “Collateral” under the Guaranty and Collateral Agreement), and (ii) Domestic
Subsidiary, other than the Borrower, to guarantee the Obligations pursuant to
the Guaranty and Collateral Agreement. In connection with the foregoing, the
Parent shall, or shall cause such Domestic Subsidiary to, promptly, but in any
event no later than 15 days after the acquisition or the formation and
organization of such Domestic Subsidiary (or other similar event including the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary pursuant
to the terms hereof) or of any Drop Down Entity to, (A) execute and deliver a
supplement to the Guaranty and Collateral Agreement, executed by such Domestic
Subsidiary, (B) pledge all of the Equity Interests of such Domestic Subsidiary
and/or such Drop Down Entity that are owned by the Borrower or any Guarantor
(and deliver the original stock certificates, if any, evidencing the Equity
Interests of such Domestic Subsidiary and/or such Drop Down Entity, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(c) Notwithstanding anything to the contrary contained herein, with respect to
any real property, if the Administrative Agent reasonably determines that the
costs, financial and otherwise, of obtaining or maintaining a Lien, perfecting a
Lien and/or complying with all Governmental Requirements with respect to such a
Lien outweigh the benefit to the Secured Parties of the security afforded
thereby, the Administrative Agent will notify the Borrower of such determination
and, (i) if such real property is not then subject to a Lien pursuant to the
Security Instruments, such real property shall not be required to become subject
to a Lien pursuant to the Security Instruments and, (ii) if such real property
is already subject to a Lien pursuant to the Security Instruments, the
Administrative Agent shall, upon obtaining the consent of the Majority Lenders,
release such Lien.

Section 8.15 Unrestricted Subsidiaries. The Parent and the Borrower:

(a) will cause the management, business and affairs of each of the Parent and
the Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Parent, the Borrower and the
other Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Parent and the Restricted Subsidiaries.

 

-86-



--------------------------------------------------------------------------------

(b) will not, and will not permit any of the other Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries.

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, the Parent, the Borrower or any other Restricted Subsidiary.

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each other
Credit Party such funds or other support as may be needed from time to time by
such Credit Party in order for such Credit Party to honor its Obligations with
respect to Swap Agreements, whether such Swap Agreements are entered into
directly by such Credit Party or are guaranteed under the Guaranty and
Collateral Agreement (provided, however, that the Borrower shall only be liable
under this Section 8.16 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 8.16, or
otherwise under this Agreement or any Loan Document, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 8.16 shall
remain in full force and effect until this Agreement is terminated in accordance
with its terms. The Borrower intends that this Section 8.16 constitute a
“keepwell, support, or other agreement” for the benefit of each Restricted
Subsidiary for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 8.17 ERISA Compliance. The Parent and the Borrower will promptly furnish
and will cause the Subsidiaries and any ERISA Affiliate to promptly furnish to
the Administrative Agent after request therefor by the Administrative Agent,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, and promptly upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code for which no exception exists or is available by statute,
regulation, administrative exemption, or otherwise, in connection with any Plan
or any trust created thereunder and that is reasonably expected to result in
liability to the Parent, the Borrower or any Subsidiary that is expected to have
Material Adverse Effect, a written notice signed by the President or the
principal Financial Officer of the Parent, the Borrower, the Subsidiary or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action
the Parent, the Borrower, the Subsidiary or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service or the Department of Labor with respect
thereto.

 

-87-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower covenant and agree with the Lenders
that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Parent and the Borrower will not permit, as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
March 31, 2015, the Consolidated Interest Coverage Ratio to be less than 2.50 to
1.00.

(b) Consolidated Total Leverage Ratio.

(i) The Parent and the Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending March 31, 2015 and
prior to Covenant Changeover Date, the Consolidated Total Leverage Ratio to be
greater than:

(A) for the last day of any fiscal quarter during an Acquisition Period, 5.25 to
1.00; or

(B) for the last day of any other fiscal quarter, 4.75 to 1.00.

(ii) The Parent and the Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter during which the Covenant
Changeover Date occurs (but in no event prior to the fiscal quarter ending
March 31, 2015), the Consolidated Total Leverage Ratio to be greater than:

(A) for the last day of any fiscal quarter during an Acquisition Period, 5.50 to
1.00; or

(B) for the last day of any other fiscal quarter, 5.25 to 1.00.

(c) Consolidated Senior Secured Leverage Ratio. The Parent and the Borrower will
not permit, as of the last day of any fiscal quarter commencing with the fiscal
quarter during which the Covenant Changeover Date occurs (but in no event prior
to the fiscal quarter ending March 31, 2015), the Consolidated Senior Secured
Leverage Ratio to be greater than 3.50 to 1.00.

Section 9.02 Debt. The Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

(a) the Loans or other Obligations arising under the Loan Documents.

(b) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the sum of (i) the aggregate principal amount of all Debt
described in this Section 9.02(b) at any one time outstanding plus (ii) the
aggregate principal amount of all Debt permitted under Section 9.02(g) at any
one time outstanding shall not exceed $25,000,000 in the aggregate.

(c) intercompany Debt owing by the Borrower or any Guarantor to the Borrower or
any Guarantor.

 

-88-



--------------------------------------------------------------------------------

(d) Debt constituting a guaranty by the Parent, the Borrower or any other
Restricted Subsidiary of other Debt permitted to be incurred under this
Section 9.02.

(e) Senior Notes and related Senior Notes Debt; provided that, at the time any
such Senior Notes are issued, after giving effect to the incurrence of such
Senior Notes Debt, the Borrower is in pro forma compliance with Section 9.01
(calculated in a manner reasonably acceptable to the Administrative Agent).

(f) Debt that represents an extension, refinancing, or renewal of any of the
Senior Notes Debt; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, premiums and expenses and by accrued
and unpaid interest paid in connection with any such extension, refinancing or
renewal) except in compliance with the preceding clause (e) (it being
understood, for the avoidance of doubt, that any such increase in the principal
amount of such Debt shall be deemed to be incurred under the preceding clause
(e)), (ii) such extension, refinancing or renewal does not result in any
principal amount owing in respect of Senior Notes Debt becoming due earlier than
the date that is 91 days after the Maturity Date, and (iii) if the Senior Notes
Debt that is refinanced, renewed, or extended was subordinated in right of
payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Debt must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Debt.

(g) other Debt so long as (i) the aggregate principal amount of all Debt
described in this Section 9.02(g) at any one time outstanding plus (ii) the
aggregate principal amount of all Debt permitted under Section 9.02(b) at any
one time outstanding does not exceed $25,000,000 in the aggregate.

Section 9.03 Liens. The Borrower will not permit any Drop Down Entity Mortgagor
to create, incur, assume or permit to exist any Lien on any Mortgaged Properties
owned by such Drop Down Entity Mortgagor except for Permitted Holdco Credit
Facility Liens and Excepted Liens. The Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

(a) Liens securing the payment of any Obligations.

(b) Excepted Liens.

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness.

(d) Liens securing Debt permitted by Section 9.02(g) but only on Property not
constituting Midstream Properties or Collateral.

 

-89-



--------------------------------------------------------------------------------

Section 9.04 Restricted Payments and Payments in Respect of Certain Debt.

(a) The Parent and the Borrower will not, and will not permit any other
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly (collectively in this section, “make”), any Restricted Payment
except:

(i) any Credit Party may make Restricted Payments to any other Credit Party;

(ii) the Parent may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(iii) the Parent, the Borrower and the other Restricted Subsidiaries may make
Restricted Payments pursuant to stock option plans or other benefit plans for
the benefit of the employees, management and directors of the Parent, the
Borrower and other Restricted Subsidiaries so long as no Event of Default exists
at the time of such payment or results therefrom;

(iv) so long as such payments are made within ten (10) Business Days following
the consummation of the Parent IPO, the Parent may make cash distributions to
Rice Midstream Holdings LLC, a Delaware limited liability company in an amount
not to exceed the net proceeds received by the Parent from the Parent IPO; and

(v) the Parent may declare and make quarterly cash distributions or dividends to
the holders of the Equity Interests in the Parent and the Parent may redeem or
repurchase its Equity Interests, to the extent such distributions, dividends,
redemptions and repurchases, when taken together with all other distributions,
dividends redemptions and repurchases made pursuant to this subsection (a)(v)
since the Effective Date, do not exceed, in the aggregate, the Parent’s
“Operating Surplus” (as defined in the Parent Partnership Agreement) as of the
end of the immediately preceding fiscal quarter of the Parent and are made in
accordance with the Parent Partnership Agreement, provided, that at the time
each such distribution, dividend, redemption or repurchase is made, no Event of
Default exists or would occur upon the making thereof and no Default exists
under Section 10.01(h).

(b) The Borrower will not permit any Drop Down Entity to make Restricted
Payments unless such Restricted Payments are made ratably with respect to such
Drop Down Entity’s Equity Interests.

(c) The Parent and the Borrower will not, and will not permit any other
Restricted Subsidiary to, prior to the date that is 91 days after the Maturity
Date, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) any principal of
any Senior Notes Debt, except that:

(i) so long as no Event of Default exists or results therefrom, the Parent or
the Borrower or applicable Restricted Subsidiary may, substantially
contemporaneously with its receipt of any cash proceeds from any sale by the
Parent of Equity Interests in the Parent, voluntarily prepay or otherwise Redeem
any principal of Senior Notes Debt in an amount equal to the amount of the net
cash proceeds received by the Parent and/or Restricted Subsidiaries from such
sale of Equity Interests (other than Disqualified Capital Stock) of the Parent,
and

(ii) the Credit Parties may refinance Senior Notes Debt in accordance with
Section 9.02(f).

 

-90-



--------------------------------------------------------------------------------

Section 9.05 Investments, Loans and Advances. The Parent and the Borrower will
not, and will not permit any other Restricted Subsidiary to, make, or permit to
remain outstanding, any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments reflected in the Initial Financial Statements or disclosed to
the Lenders in Schedule 9.05.

(b) Cash Equivalents.

(c) Investments made by the Parent or the Borrower in or to any Person that is a
Restricted Subsidiary immediately prior to making such Investment or made by any
Restricted Subsidiary in or to the Parent, the Borrower or any other Person that
is a Restricted Subsidiary immediately prior to making such Investment.

(d) loans or advances to employees, officers or directors in the ordinary course
of business of the Parent or any of its Restricted Subsidiaries, in each case
only as permitted by applicable law, but in any event not to exceed $2,500,000
in aggregate at any time outstanding.

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 or from
accounts receivable and other similar obligations arising in the ordinary course
of business, which Investments are obtained by the Parent or any other
Restricted Subsidiary as a result of a bankruptcy or other insolvency proceeding
of, or difficulties in collecting from, the obligor in respect of such
obligations.

(f) Investments constituting Debt permitted under Section 9.02.

(g) Permitted Acquisitions; provided that the Credit Parties shall comply in all
respects with Section 8.14 and Section 11.12.

(h) Investments made by any Credit Party in any Drop Down Entity (other than any
Investment in the form of the purchase of Equity Interests in such Drop Down
Entity from REI or one of its subsidiaries); provided that (i) no Event of
Default exists or results therefrom, (ii) such Investments shall be made solely
for the purposes of funding Capital Expenditures of such Drop Down Entity which
expenditures the Borrower reasonably expects to be made within 60 days following
the date of such Investment, and (iii) the amount of any such Investment shall
not exceed, at the time made, the product of (A) the Drop Down Entity Ownership
Percentage with respect to such Drop Down Entity as of the date of such
Investment multiplied by (B) the total amount of such Capital Expenditures
described in the foregoing clause (ii),

(i) other Investments that do not exceed $25,000,000 in the aggregate at any
time.

Section 9.06 Nature of Business; International Operations. The Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, engage
(directly or indirectly) in any primary line of business other than
(a) gathering, dehydrating or compressing

 

-91-



--------------------------------------------------------------------------------

natural gas, crude, condensate or natural gas liquids; (b) treating, processing,
fractionating or transporting natural gas, crude, condensate or natural gas
liquids or the fractionated products thereof; (c) storing natural gas, crude,
condensate, natural gas liquids or the fractionated products thereof;
(d) marketing natural gas, crude, condensate, natural gas liquids or the
fractionated products thereof; (e) water distribution, storage, supply,
treatment and disposal services; and (f) building or acquiring the facilities
and equipment to do the foregoing. From and after the date hereof, the Parent,
the Borrower and the other Restricted Subsidiaries will not acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
to purchase or lease, or acquire Rights of Way in, any real Property not located
within the geographical boundaries of the United States of America and they will
not form or acquire any Foreign Subsidiaries.

Section 9.07 Proceeds of Loans. The Parent and the Borrower will not permit the
proceeds of the Loans to be used for any purpose other than those permitted by
Section 7.20. Neither the Parent, the Borrower nor any Person acting on behalf
of the Parent or the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate section 7 of the Exchange Act, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

Section 9.08 ERISA Compliance. The Parent and the Borrower will not, and will
not permit any other Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, the Borrower or a Subsidiary could be
subjected to either a civil penalty assessed pursuant to subsections (i) or
(l) of section 502 of ERISA or a tax imposed by section 4975 of the Code, except
where such penalty or tax could not reasonably be expected to have a Material
Adverse Effect.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, the Borrower, a Subsidiary or
any ERISA Affiliate is required to pay as contributions thereto, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA (including
any such plan maintained to provide benefits to former employees of such
entities) that may not be terminated by such entities in their sole discretion
at any time without any liability other than for benefits due as of, or claims
incurred prior to, the effective date of such termination, except where such
contribution or assumption of an obligation could not reasonably be expected to
have a Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

Section 9.09 Sale or Discount of Notes or Receivables. Except for the sale of
defaulted notes or accounts receivable not made in connection with any financing
transaction, the Parent and the Borrower will not, and will not permit any other
Restricted Subsidiary to, sell (with or without recourse or discount) any of its
notes receivable or accounts receivable to any Person other than Borrower or any
Guarantor. The settlement or compromise of joint interest billings or of
accounts receivable and other receivables in connection with the collection or
compromise thereof will not constitute a sale for the purposes of the preceding
sentence.

Section 9.10 Mergers, Etc. The Parent and the Borrower will not, and will not
permit any other Restricted Subsidiary to, merge into or with or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (whether now owned or hereafter acquired) (any such
transaction, a “consolidation”), or liquidate or dissolve; provided that, so
long as no Event of Default has occurred and is then continuing, any Restricted
Subsidiary (other than the Borrower) may be liquidated or may participate in a
merger or consolidation with the Borrower or the Parent (provided that the
Borrower or the Parent shall be the survivor) or any other Restricted
Subsidiary.

Section 9.11 Asset Dispositions. The Parent and the Borrower will not, and will
not permit any other Restricted Subsidiary or Drop Down Entity Mortgagor to,
make any Asset Disposition except for Asset Dispositions that meet all of the
following requirements:

(a) at the time of such Asset Disposition, no Default or Event of Default shall
exist or would result from such Asset Disposition,

(b) the purchase price for such Asset Disposition shall be at fair market value
(as reasonably determined by the board of directors (or comparable governing
body) of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect),

(c) not less than 75% of the purchase price for such Asset Disposition shall be
paid to the Credit Parties or Drop Down Entity Mortgagor, as applicable, in cash
or by means of assumption of liabilities with respect to the Properties being
Transferred (other than liabilities for Debt that is by its terms subordinated
to the Obligations or that is owed to a Credit Party) by the Transferee of any
such assets or its Affiliates, and

(d) if such Asset Disposition is of Equity Interests in a Restricted Subsidiary
(other than the Borrower, which cannot be Transferred under this Section 9.11),
such Asset Disposition shall include all the Equity Interests of such Restricted
Subsidiary.

Following any such Asset Disposition, the Borrower must make any mandatory
prepayment required in connection therewith under Section 3.04(c) as and when so
required.

Section 9.12 Transactions with Affiliates. The Parent and the Borrower will not,
and will not permit any other Restricted Subsidiary to, enter into any
transaction, with any Affiliate (other than the Credit Parties) unless such
transaction is upon terms that are no less favorable to it than those that could
reasonably be expected to be obtained in a comparable arm’s length

 

-93-



--------------------------------------------------------------------------------

transaction with a Person not an Affiliate or that are otherwise fair to the
Parent, the Borrower or such other Restricted Subsidiary from a financial point
of view. The restrictions set forth in this Section 9.12 shall not apply to
(a) executing, delivering, and performing obligations under the Loan Documents,
(b) compensation to, and the terms of employment contracts with, individuals who
are officers, managers and directors of the Parent or the Borrower, provided
such compensation or contract is approved by the General Partner’s board of
directors, (c) the issuance of Equity Interests (other than Disqualified Capital
Stock) by the Parent, (d) transactions permitted under Section 9.04 or
Section 9.05, (e) transactions under the Parent Partnership Agreement, as it
exists on the Effective Date and as it is amended, supplemented or otherwise
modified in compliance with Section 9.19, and (f) transactions otherwise
expressly permitted under this Agreement.

Section 9.13 Subsidiaries. The Parent and the Borrower will not, and will not
permit any other Restricted Subsidiary to, create or acquire any additional
Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b). The Parent
will not, and will not permit any Restricted Subsidiary to, (a) Transfer any
Equity Interests in the Borrower or (b) Transfer any Equity Interests in any
other Restricted Subsidiary except (i) to the Parent or another Restricted
Subsidiary or (ii) in compliance with Section 9.11. None of the Parent, the
Borrower or any other Restricted Subsidiary will have any Foreign Subsidiaries.
The Parent and the Borrower will not permit any Equity Interests of any
Restricted Subsidiary to be directly owned by any Person other than the Parent,
the Borrower, or any other Restricted Subsidiary; provided that Equity Interests
in any Drop Down Entity may be owned by REI or any subsidiary thereof.

Section 9.14 Negative Pledge Agreements; Subsidiary Dividend Restrictions. The
Parent and the Borrower will not, and will not permit any other Restricted
Subsidiary or Drop Down Entity Mortgagor to, create, incur, assume or suffer to
exist any contract, agreement or understanding (other than (i) this Agreement
and the Security Instruments, (ii) agreements with respect to Debt secured by
Liens permitted by Section 9.03(c) or Section 9.03(d) but then only with respect
to the Property that is financed by such Debt, (iii) documents creating Liens
which are described in clause (d), (f), (h) or (i) of the definition of
“Excepted Liens”, but then only with respect to the Property that is the subject
of the applicable lease, document or license described in such clause (d), (f),
(h) or (i), and (iv) documents governing the Holdco Credit Facility) that in any
way prohibits or restricts the granting, conveying, creation or imposition of
the Liens on any of its Property in favor of the Administrative Agent for the
benefit of the Secured Parties that are created pursuant to the Security
Instruments to secure the Obligations. The Parent and the Borrower will not, and
will not permit any other Restricted Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than the Loan
Documents) that restricts any Restricted Subsidiary from paying dividends or
making any other distributions in respect of its Equity Interests to the Parent,
the Borrower or any other Restricted Subsidiary.

Section 9.15 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Any Person (other than any Drop Down Entity) that becomes a Subsidiary of
the Parent, the Borrower or any other Restricted Subsidiary shall be a
Restricted Subsidiary unless

 

-94-



--------------------------------------------------------------------------------

such Person (i) is designated as an Unrestricted Subsidiary on Schedule 7.14, as
of the date hereof, (ii) is hereafter designated as an Unrestricted Subsidiary
in compliance with Section 9.15(b), or (iii) is a subsidiary of an Unrestricted
Subsidiary. Any Drop Down Entity shall be an Unrestricted Subsidiary unless
designated by the Parent or the Borrower as a Restricted Subsidiary (and no
Event of Default exists at the time of or results from such designation).

(b) The Parent and the Borrower may designate by written notification thereof to
the Administrative Agent, any other Restricted Subsidiary, including a newly
formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior,
and after giving effect, to such designation, no Default would exist and
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the Parent or the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made
under Section 9.05. Except as provided in this Section 9.15(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Parent and the Borrower may designate any Unrestricted Subsidiary to be
a Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Parent, the Borrower and the other
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct in all material respects on and as of such date as if made on and as of
the date of such redesignation except to the extent (A) any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such redesignation, such representations and warranties shall
continue to be true and correct as of such specified earlier date and (B) to the
extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall be true and correct in all respects on and as
of the date of such redesignation, (ii) no Event of Default would exist or
result therefrom and (iii) the Parent and the Borrower comply with the
requirements of Section 8.14, Section 8.15 and Section 9.13. Upon any such
designation, an amount equal to the lesser of the fair market value of the
Parent’s or the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Parent’s or the Borrower’s cash investment
previously made in such Subsidiary shall be deemed no longer outstanding for
purposes of the limitation on Investments under Section 9.05.

Section 9.16 Amendments to Senior Notes Documents. The Parent and the Borrower
will not, and will not permit any other Restricted Subsidiary to, amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to any of the terms of the Senior Notes Documents if
(a) the effect thereof would be to shorten the maturity of the Senior Notes Debt
to a date earlier than the date that is 91 days after the Maturity Date or to
provide a right to require Redemption of any Senior Notes Debt earlier than the
date that is 91 days after the Maturity Date, (b) the effect thereof would be to
increase the principal amount of such Senior Notes Debt (other than in
connection with an additional incurrence of Senior Notes Debt that is permitted
under Section 9.02(e) or a refinancing permitted under Section 9.02(f)), or
(c) such action adds or amends any financial ratio covenants, negative covenants
or events of default to cause the financial ratio covenants, negative covenants
or events of default to be materially more onerous, taken as a whole and as
determined by the board of directors of the General Partner, than those in this
Agreement without this Agreement being contemporaneously amended to add similar
provisions.

 

-95-



--------------------------------------------------------------------------------

Section 9.17 Swap Agreements. The Parent and the Borrower will not, and will not
permit any other Restricted Subsidiary to, enter into any Swap Agreements with
any Person other than other Swap Agreements in respect of commodities or
interest rates (a) with an Approved Counterparty and (b) that are entered into
for the purpose of hedging exposure to interest rates or commodity price risk
(including basis risk) and that are not for speculative purposes. In no event
shall any Swap Agreement contain any requirement, agreement or covenant for the
Parent, the Borrower or any other Restricted Subsidiary to maintain or post
(other than pursuant to a Security Instrument) collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures.

Section 9.18 Poseidon Contribution Documents. Without the prior written consent
of the Administrative Agent, the Parent and the Borrower will not, and will not
permit any of the other Credit Parties to, enter into any supplement,
modification, amendment, or amendment and restatement of, or agree to any
written waiver any right or obligation of any Person under, any of the Poseidon
Contribution Documents if the effect thereof would be materially adverse to the
Administrative Agent and/or the Lenders.

Section 9.19 Changes to Organizational Documents. The Parent and the Borrower
shall not, and shall not permit any other Credit Party to, amend, supplement or
otherwise modify (or permit to be amended, supplemented or modified) its
certificate of formation, limited liability company agreement, limited
partnership agreement, articles of incorporation, bylaws, any preferred stock
designation or any other organic document of such Person in any manner that
would be adverse to the Lenders in any material respect; provided that any
amendment, supplement or other modification to the Parent Partnership Agreement
that materially alters the definition of “Operating Surplus” contained therein
in a way that results in an increase in such “Operating Surplus” shall be deemed
to be adverse to Lenders in a material respect.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower, any other Restricted Subsidiary or any Drop Down Entity
Mortgagor in or

 

-96-



--------------------------------------------------------------------------------

in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

(d) the Borrower shall fail to give notice of any Default as required under
Section 8.02(a), or the Parent, the Borrower or any other Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.01(a), (b), (c), (j) or (k), Section 8.02(b) or (c),
Section 8.03(a), Section 8.14, or Article IX.

(e) the Parent, the Borrower, any other Restricted Subsidiary or any Drop Down
Entity Mortgagor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in
Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after the earlier to occur of (i) a Responsible Officer of the Parent,
the Borrower or any other Restricted Subsidiary having knowledge of such
default, or (ii) receipt of notice thereof by the Borrower from the
Administrative Agent.

(f) the Parent, the Borrower or any other Restricted Subsidiary shall fail to
make any payment of principal or interest on any Material Debt, when and as the
same shall become due and payable, and such failure to pay shall extend beyond
any applicable period of grace.

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Material Debt or any trustee or agent on its or their behalf to cause such
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Parent, the Borrower or any other Restricted Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Parent, the Borrower or any other Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.

(i) the Parent, the Borrower or any other Restricted Subsidiary shall
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any other Restricted Subsidiary
or for a substantial part of its assets, file an answer admitting the material
allegations of a petition filed against it in any such proceeding, make a
general assignment for the benefit of creditors, or take any action for the
purpose of effecting any of the foregoing.

 

-97-



--------------------------------------------------------------------------------

(j) the Parent, the Borrower or any other Restricted Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer, which is not subject to an insolvency
proceeding, does not dispute coverage) shall be rendered against the Parent, the
Borrower, any other Restricted Subsidiary or any combination thereof and the
same shall not be either discharged, vacated or stayed within thirty days after
becoming a final judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower, a Guarantor or Drop Down Entity Mortgagor party thereto, or, in the
case of the Intercreditor Agreement, against any other party thereto, or shall
be repudiated by any of them, or cease to create valid and perfected Liens of
the priority required thereby on the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement or the Security
Instruments, or the Borrower, any Guarantor, any Drop Down Entity Mortgagor or
any of their Affiliates shall so state in writing.

(m) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including the payment of Cash Collateral to secure the LC Exposure as provided
in Section 2.07(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including the payment of Cash Collateral to secure the LC
Exposure as provided in Section 2.07(j)), shall automatically become due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other notice of any kind, all of which are hereby
waived by the Borrower and each Guarantor.

 

-98-



--------------------------------------------------------------------------------

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans, to serve
as Cash Collateral to secure outstanding LC Exposure, to payment of Secured Swap
Obligations then due and owing to Secured Swap Parties and to payment of
Obligations then due and owing to Treasury Management Lenders under Lender
Treasury Management Agreements;

(v) fifth, pro rata to any other Obligations;

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent to act on its
behalf as the administrative agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

-99-



--------------------------------------------------------------------------------

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing: (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Parent and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it

 

-100-



--------------------------------------------------------------------------------

shall (a) receive written instructions from the Majority Lenders or the Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action that, in its opinion or
the opinion of its counsel, exposes the Administrative Agent to personal
liability or which is contrary to this Agreement, the Loan Documents or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any bankruptcy or insolvency law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any bankruptcy or insolvency law. If a Default has
occurred and is continuing, no syndication agents or documentation agent shall
have any obligation to perform any act in respect thereof. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

-101-



--------------------------------------------------------------------------------

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed by the Majority Lenders if the Administrative Agent in its capacity
as a Lender is a Defaulting Lender pursuant to clause (d) of the definition
thereof. Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

Section 11.08 No Reliance. (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit

 

-102-



--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Parent or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Parent or its Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent or the Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Parent (or any of its Affiliates) which may come
into the possession of such Agent or any of its Affiliates. In this regard, each
Lender acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

(b) The Lenders acknowledge that the Administrative Agent is acting solely in
administrative capacities with respect to the structuring of this Agreement and
has no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their administrative duties, responsibilities
and liabilities specifically as set forth in the Loan Documents and, if
applicable, in its capacity as Lenders hereunder. In structuring, arranging or
syndicating this Agreement, each Lender acknowledges that the Administrative
Agent may be a lender hereunder and under other loans or other securities and
waives any existing or future conflicts of interest associated with the their
role in such other debt instruments. If in its administration of this facility
or any other debt instrument, the Administrative Agent determines (or is given
written notice by any Lender) that a conflict exists, then it shall eliminate
such conflict within 90 days or resign pursuant to Section 11.06 and shall have
no liability for action taken or not taken while such conflict existed.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent or any of its Restricted Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

-103-



--------------------------------------------------------------------------------

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take the following actions and the Administrative Agent hereby agrees to take
such actions at the request of the Borrower:

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) upon (A) termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing to the Administrative Agent, the Issuing Bank and the Lenders
under the Loan Documents and owing to any Secured Swap Party under any Secured
Swap Agreement (other than any Issuing Bank or Secured Swap Party that has
advised the Administrative Agent that the Obligations owing to it are otherwise
adequately provided for or novated), and (B) termination of all Swap Agreements
with Secured Swap Parties (other than any Secured Swap Party that has advised
the Administrative Agent that such Swap Agreements are otherwise adequately
provided for or novated), (y) that is, or is to be, sold, released or otherwise
disposed of as permitted pursuant to the terms of the Loan Documents, or (z) if
approved, authorized or ratified in writing by the Majority Lenders (or, if
approval, authorization or ratification by all Lenders is required under
Section 12.02(b), then by all Lenders);

(ii) to subordinate (or release) any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to any Lien on such Property
that is permitted by Section 9.03(c);

(iii) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and any other Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents; and

(iv) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

 

-104-



--------------------------------------------------------------------------------

(b) Upon the request of the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.10.

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guaranty and Collateral Agreement, and all
powers, rights and remedies under the Security Instruments may be exercised
solely by Administrative Agent on behalf of the Persons secured or otherwise
benefitted thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

Section 11.11 The Arranger, the Syndication Agent and the Documentation Agent.
The Arranger and any other arranger, syndication agent or documentation agent
hereafter appointed shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

Section 11.12 Intercreditor Agreement. In connection with and on or before the
closing date of any Permitted Acquisition of any Equity Interests in a Drop Down
Entity Mortgagor pursuant to Section 9.05(g), the parties thereto shall have
executed and delivered an Intercreditor Agreement in form and substance
satisfactory to the Administrative Agent in its sole discretion; provided, that
such Intercreditor Agreement will (a) provide that, as among the parties
thereto, the Liens on the Mortgaged Properties of such Drop Down Entity
Mortgagor pursuant to the Security Instruments will be of equal priority to the
Permitted Holdco Credit Facility Liens on such Mortgaged Properties, (b) provide
that any proceeds of such Mortgaged Properties received by any secured party
following any event of default or any enforcement action shall be allocated
among the Secured Parties, on one hand, and the secured parties with respect to
obligations owing under the Holdco Credit Facility, on the other hand, in
accordance with the respective direct ownership percentages of Equity Interests
in the applicable Drop Down Entity Mortgagor of obligors under such credit
facilities (for example, and for the avoidance of doubt, the percentage
allocation of such proceeds to the Secured Parties with respect to any Mortgaged
Properties of any Drop Down Entity Mortgagor shall equal the Drop Down Entity
Ownership Percentage with respect to such Drop Down Entity Mortgagor at the time
such event of default or enforcement action occurs), and (c) contain other
customary terms and conditions acceptable to the Administrative Agent. The
Lenders hereby authorize the Administrative Agent to enter into any such
Intercreditor Agreement as described in the immediately preceding sentence with
respect to the Permitted Holdco Credit Facility Liens. Each Lender (by receiving
the benefits thereunder and of the Collateral pledged pursuant to the Security
Instruments) agrees that the terms of the Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

 

-105-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to it at its address set forth on Schedule
12.01, and if to any Lender other than Wells Fargo Bank, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
III, IV or V, unless otherwise agreed by the Administrative Agent and the
applicable Lender, if any, in writing. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Borrowing Requests and other telephonic
notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereby consents to such recording.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not

 

-106-



--------------------------------------------------------------------------------

exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of any required payment or prepayment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date or the Maturity Date without the written consent of each
Lender affected thereby, (iv) change Section 4.01(b), Section 4.01(c) or any
other term or condition hereof in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) waive or amend Section 3.04(c), Section 6.01 or Section 10.02(c), without
the written consent of each Lender, (vi) release any Guarantor (except as set
forth in the Guaranty and Collateral Agreement or in this Agreement), release
all or substantially all of the Collateral (other than as provided in
Section 11.10) without the written consent of each Lender (other than a
Defaulting Lender), or (vii) change any of the provisions of this
Section 12.02(b) or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent or the Issuing Bank hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, (1) any supplement to Schedule 7.14 shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (2) the Borrower and the Administrative Agent may amend
this Agreement or any other Loan Document without the consent of the Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document or
to modify or add financial ratio covenants, negative covenants or Events of
Default to cause such financial ratio covenants, negative covenants or Events of
Default to be more onerous to the Borrower than those contained in this
Agreement (prior to giving effect to such amendment) in connection with any
amendment, modification or other change to the Senior Notes Documents pursuant
Section 9.16, and (3) the Administrative

 

-107-



--------------------------------------------------------------------------------

Agent and the Borrower may, without the consent of any Lender, enter into any
amendment, modification or waiver of this Agreement or any other Loan Document
or enter into any agreement or instrument to add additional Guarantors as
contemplated in Section 8.13(b) or to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or Property to become Collateral to secure the Obligations for the benefit of
the Lenders or as required by any Governmental Requirement to give effect to,
protect or otherwise enhance the rights or benefits of any Lender under the Loan
Documents.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, and the cost of environmental assessments
and audits and surveys and appraisals) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent (or any sub-agent thereof) in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iv) all
out-of-pocket expenses incurred by any Agent or the Issuing Bank or, during the
continuance of any Event of Default, by any Lender (including the fees, charges
and disbursements of any counsel for any Agent, the Issuing Bank or any Lender)
in connection with the enforcement or protection of its rights under this
Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, and including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), THE
ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE
PERFORMANCE BY THE PARTIES HERETO OR THE

 

-108-



--------------------------------------------------------------------------------

PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE PARENT, THE BORROWER OR ANY OTHER
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE PARENT AND THE PARENT’S SUBSIDIARIES
BY SUCH PERSON, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE PARENT OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE
BREACH OR NON-COMPLIANCE BY THE PARENT OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE PARENT OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
PARENT OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE PARENT OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE PARENT OR ANY OF THE PARENT’S SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF THE PARENT’S
SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT BY
THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY, AND SUCH INDEMNITY SHALL EXTEND
TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT

 

-109-



--------------------------------------------------------------------------------

NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof), the Arranger or the Issuing Bank
under Section 12.03(a) or (b) or any Related Party of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), the Arranger or
the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any sub-agent
thereof), the Arranger or the Issuing Bank in its capacity as such.

(d) All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.

(e) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.

Section 12.04 Successors and Assigns; No Third Party Beneficiaries.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 12.04. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement, and except for the foregoing Persons there are no third party
beneficiaries to this Agreement.

 

-110-



--------------------------------------------------------------------------------

(b)

(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or
if an Event of Default has occurred and is continuing and (ii) if the Borrower
has not responded within five (5) Business Days after the delivery of any such
request for a consent, such consent shall be deemed to have been given; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no such assignment shall be made to a natural person, an Industry
Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries;
provided that if the Borrower consents to any assignment to any Person in its
sole and absolute discretion, such Person will not be considered an Industry
Competitor for the purpose of such assignment; and

(F) no such assignment shall be made to a Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest

 

-111-



--------------------------------------------------------------------------------

assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and of the LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any other Lender or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that:

(i) such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement;

 

-112-



--------------------------------------------------------------------------------

(ii) such Participant must first agree to comply with Section 12.11;

(iii) no such participation may be sold to a natural Person or an Industry
Competitor; provided that if the Borrower consents to any such sale of a
participation to any Person in its sole and absolute discretion, such Person
will not be considered an Industry Competitor for the purpose of such sale of a
participation; and

(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement, except that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.

Each such Participant shall be entitled to the benefits of Section 5.01, 5.02
and 5.03 and shall be subject to the requirements of and limitations in Sections
5.01, 5.02, 5.03 and 5.05 (it being understood that the documentation required
under Section 5.03(g) shall be delivered to the participating Lender, i.e., the
Lender selling such participation) to the same extent as if such Participant
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled at any
time to receive any greater payment under Sections 5.01 or 5.03, with respect to
any participation, than its participating Lender would have been entitled to
receive at such time. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
complies with Section 5.03 as though it were a Lender. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.05 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any

 

-113-



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender, and this Section 12.04 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
and the Borrower herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

-114-



--------------------------------------------------------------------------------

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, as an attachment to an email
or other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency, and of whatsoever kind, including obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Parent, the Borrower or any other Restricted Subsidiary
against any of and all the obligations of the Parent, the Borrower or such
Restricted Subsidiary owed to such Lender or its Affiliates now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

-115-



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM BRINGING SUIT AGAINST ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY

 

-116-



--------------------------------------------------------------------------------

HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement for the express benefit of the Borrower containing
provisions substantially the same as those of this Section 12.11, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or to any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 12.11 or becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section 12.11, “Information” means
all information received from the Parent or any Subsidiary relating to the
Parent or any Subsidiary and their businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Parent or a Subsidiary;
provided that, in the case of information received from the Parent or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any state or other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or

 

-117-



--------------------------------------------------------------------------------

any agreement entered into in connection with or as security for the Loans, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower). All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law. If at any time and from time
to time the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.12 and in respect of any subsequent interest computation period the
amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY

 

-118-



--------------------------------------------------------------------------------

HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties and Treasury Management
Lenders on a pro rata basis (but subject to the terms of the Loan Documents,
including provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of any obligations of the
Borrower, any of its Restricted Subsidiaries or any other Guarantors which arise
under Secured Swap Agreements or Lender Treasury Management Agreements, as
applicable. No Secured Swap Party or Treasury Management Lender shall have any
voting or approval rights under any Loan Document as a result of the existence
of obligations owed to it under any such Swap Agreements or Lender Treasury
Management Agreements, as applicable. By accepting the benefits of the
Collateral, each Secured Swap Party agrees that, notwithstanding anything to the
contrary in any of its Swap Agreements with the Parent, the Borrower or any
other Restricted Subsidiary, the Parent, the Borrower and the other Restricted
Subsidiaries may grant Liens under the Loan Documents that burden and attach to
such Swap Agreements and the rights of the Parent, the Borrower and the
Restricted Subsidiaries thereunder.

Section 12.15 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
the Parent and the Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Guarantor, which information includes the name and address
of the Borrower and each Guarantor and other information that will allow it to
identify the Borrower and each Guarantor in accordance with the Act.

Section 12.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent and the Borrower acknowledges and agrees, and
acknowledges the other Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship
between the Parent and its Subsidiaries and the Administrative Agent or any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent or any Lender has advised or is advising the Parent or the
Borrower or any other Restricted Subsidiary on other matters; (ii) the arranging
and other services regarding this Agreement provided by the Administrative Agent
and the Lenders are arm’s-length commercial transactions between the Parent and
its Restricted Subsidiaries, on the one hand, and the Administrative Agent and
the Lenders, on the other hand; (iii) the Parent and the Borrower have consulted
their own legal, accounting, regulatory and tax advisors to the extent that each
has deemed appropriate; and (iv) the Parent and the Borrower are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent and the Lenders each is and has been acting
solely as a

 

-119-



--------------------------------------------------------------------------------

principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Parent or any of its Subsidiaries, or any other Person; (ii) neither the
Administrative Agent nor the Lenders has any obligation to the Parent or any of
its Subsidiaries with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Parent and its Subsidiaries, and neither the Administrative Agent nor the
Lenders has any obligation to disclose any of such interests to the Parent or
its Subsidiaries. To the fullest extent permitted by Law, each of the Parent and
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency (except as expressly set forth in Section 12.04) or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[SIGNATURES BEGIN NEXT PAGE]

 

-120-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

PARENT:     RICE MIDSTREAM PARTNERS LP, a Delaware limited partnership     By:
Rice Midstream Management LLC, a Delaware limited liability company, its general
partner     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer BORROWER:     RICE MIDSTREAM OPCO LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:           WELLS FARGO BANK, N.A.,
as Administrative Agent, Issuing Bank and Lender     By:  

/s/ Matthew W. Coleman

      Matthew W. Coleman       Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC, as a Lender     By:  

/s/ Ronnie Glenn

    Name:   Ronnie Glenn     Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     BMO HARRIS BANK N.A., as a Lender     By:  

/s/ Gumaro Tijerina

    Name:   Gumaro Tijerina     Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:  

/s/ Peter Kardos

    Name:   Peter Kardos     Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     FIFTH THIRD BANK, as a Lender     By:  

/s/ Richard Butler

    Name:   Richard Butler     Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Evans Swann, Jr.

    Name:   Evans Swann, Jr.     Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Kristin N. Oswald

    Name:   Kristin N. Oswald     Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   COMERICA BANK, as a Lender   By:  

/s/ Jeffery Treadway

  Name:   Jeffery Treadway   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   PNC BANK, NATIONAL ASSOCIATION, as a Lender   By:  

/s/ Brett R. Schweikle

  Name:   Brett. Schweikle   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   SUNTRUST BANK, as a Lender   By:  

/s/ John Kovarik

  Name:   John Kovarik   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   COMPASS BANK, as a Lender   By:  

/s/ Les Werme

  Name:   Les Werme   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   U.S. BANK NATIONAL ASSOCIATION, as a Lender   By:  

/s/ Daniel K. Hansen

  Name:   Daniel K. Hansen   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

LENDER:   AMEGY BANK NATIONAL ASSOCIATION, as a Lender   By:  

/s/ Thomas Kleiderer

  Name:   Thomas Kleiderer   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT – RICE MIDSTREAM OPCO LLC]



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

   Applicable Percentage     Commitment  

Wells Fargo Bank, N.A.

     9.33333333 %    $ 42,000,000.00   

Barclays Bank PLC

     8.80000000 %    $ 39,600,000.00   

BMO Harris Bank N.A.

     8.80000000 %    $ 39,600,000.00   

Citibank, N.A.

     8.80000000 %    $ 39,600,000.00   

Fifth Third Bank

     8.80000000 %    $ 39,600,000.00   

Royal Bank of Canada

     8.80000000 %    $ 39,600,000.00   

Capital One, National Association

     7.77777778 %    $ 35,000,000.00   

Comerica Bank

     7.77777778 %    $ 35,000,000.00   

PNC Bank, National Association

     7.77777778 %    $ 35,000,000.00   

SunTrust Bank

     7.77777778 %    $ 35,000,000.00   

Compass Bank

     5.55555556 %    $ 25,000,000.00   

U.S. Bank National Association

     5.55555556 %    $ 25,000,000.00   

Amegy Bank National Association

     4.44444444 %    $ 20,000,000.00      

 

 

   

 

 

 

TOTAL

     100.00 %    $ 450,000,000.00      

 

 

   

 

 

 

 

Annex I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]               , 201[    ]

FOR VALUE RECEIVED, Rice Midstream OpCo LLC, a Delaware limited liability
company (the “Borrower”) hereby promises to pay to [            ] (the
“Lender”), at the office of Wells Fargo Bank, N.A. (the “Administrative Agent”),
located at [            ], the principal sum of [            ] Dollars
($[            ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
December 22, 2014 among the Parent, the Borrower, the Administrative Agent, and
the lenders and other parties signatory thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note. The Credit Agreement contains
requirements for the transfer of this Note and the registration of such
transfer.

 

Exhibit A

-1-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit A

-2-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 20[    ]

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Credit Agreement dated as of December 22, 2014
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Parent, the Borrower, Wells Fargo
Bank, N.A., as Administrative Agent, the lenders (the “Lenders”) which are or
become parties thereto, and the other parties thereto (unless otherwise defined
herein, each capitalized term used herein is defined in the Credit Agreement),
hereby requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [            ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(v) Amount of total Commitments in effect on the date hereof is $[            ];

(vi) Total Revolving Credit Exposures on the date hereof before giving effect to
the requested Borrowing (i.e., outstanding principal amount of Loans and total
LC Exposure) is $[            ];

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[            ]; and

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

Exhibit B

-1-



--------------------------------------------------------------------------------

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [            ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

 

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit B

-2-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 20[    ]

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Credit Agreement dated as of December 22, 2014
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Parent, the Borrower, Wells Fargo
Bank, N.A., as Administrative Agent, the lenders (the “Lenders”) which are or
become parties thereto, and the other parties thereto (unless otherwise defined
herein, each capitalized term used herein is defined in the Credit Agreement),
hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[    ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[If the resulting Borrowing is a Eurodollar Borrowing, add the following:]

[(iv) The Interest Period applicable to the resulting Borrowing after giving
effect to such election is [            ]].

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [            ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of RICE
MIDSTREAM OPCO LLC, a Delaware limited liability company (the “Borrower”), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Credit Agreement dated as of December 22, 2014
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) among the Parent, the Borrower, Wells Fargo Bank,
N.A., as Administrative Agent, the lenders (the “Lenders”) which are or become a
party thereto, and the other parties thereto, the undersigned certifies on
behalf of the Borrower (and not individually) as follows (each capitalized term
used herein having the same meaning given to it in this Agreement unless
otherwise specified):

(a) There exists no Default or Event of Default [or specify Default and
describe].

(b) Attached hereto are detailed computations showing that the Borrower is [is
not] in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [            ].

(c) No change in GAAP or in the application thereof has occurred since
December 31, 2013 that affects the financial statements accompanying this
certificate [except                     ].

EXECUTED AND DELIVERED this [        ] day of [            ].

 

RICE MIDSTREAM OPCO LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

Open-End Mortgage, Security Agreement, Assignment, Fixture Filing and Financing
Statement dated as of the Effective Date by Rice Poseidon, as mortgagor, to the
Administrative Agent, as mortgagee, for the benefit of the Secured Parties.

Guaranty and Collateral Agreement dated as of the Effective Date among the
Credit Parties and the Administrative Agent.

Financing Statements in respect of the foregoing.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                              2.
   Assignee:                                                                   
[and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower:   
Rice Midstream OpCo LLC 4.    Administrative Agent:    Wells Fargo Bank, N.A.,
as the administrative agent under the Credit Agreement

 

1  Select as applicable.

 

Exhibit F

-1-



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement dated as of December 22, 2014, among
Rice Midstream OpCo LLC, Rice Midstream Partners LP, the Lenders parties
thereto, Wells Fargo Bank, N.A., as Administrative Agent, and the other parties
thereto 6.    Assigned Interest:   

 

Aggregate Amount of

Commitments for all

Lenders

  Amount of
Commitment
Assigned     Percentage Assigned
of Assignor’s
Commitment     Percentage Assigned
Aggregate
Commitments2   $               $                              %               % 
$               $                              %               %  $            
  $                              %               % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

 

Exhibit F

-2-



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: WELLS FARGO BANK, N.A., as Administrative Agent By
 

 

  Title: [Consented to:]4

RICE MIDSTREAM OPCO LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit F

-3-



--------------------------------------------------------------------------------

ANNEX 1

[                    ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

5  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit F

-4-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and the other parties to the Credit
Agreement and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Exhibit F

-5-



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rice Midstream OpCo LLC, a Delaware limited liability
company, as Borrower, the Parent, Wells Fargo Bank, N.A., as Administrative
Agent, the financial institutions from time to time party thereto as Lenders,
and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                  , 20[    ]

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rice Midstream OpCo LLC, a Delaware limited liability
company, as Borrower, the Parent, Wells Fargo Bank, N.A., as Administrative
Agent, the financial institutions from time to time party thereto as Lenders,
and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                  , 20[    ]

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rice Midstream OpCo LLC, a Delaware limited liability
company, as Borrower, the Parent, Wells Fargo Bank, N.A., as Administrative
Agent, the financial institutions from time to time party thereto as Lenders,
and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                  , 20[    ]

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 22, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rice Midstream OpCo LLC, a Delaware limited liability
company, as Borrower, the Parent, Wells Fargo Bank, N.A., as Administrative
Agent, the financial institutions from time to time party thereto as Lenders,
and the other parties party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                  , 20[    ]

 

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H-1

COMMITMENT INCREASE AGREEMENT

THIS COMMITMENT INCREASE AGREEMENT (this “Agreement”) dated as of
[                    ], is among [Insert name of Existing Lender] (“Existing
Lender”), Rice Midstream OpCo LLC, a Delaware limited liability company (the
“Borrower”), and Wells Fargo Bank, N.A., administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders party to the Credit Agreement referred to below. Each capitalized
term used herein but not otherwise defined herein has the meaning given such
term in the Credit Agreement.

R E C I T A L S

A. The Borrower, Rice Midstream Partners LP, the Administrative Agent and the
other Agents and certain Lenders have heretofore entered into a Credit
Agreement, dated as of December 22, 2014 (as amended from time to time, the
“Credit Agreement”).

B. The Borrower has requested pursuant to Section 2.06(c) of the Credit
Agreement that the Commitments be increased to $[            ], and the Existing
Lender has agreed to increase its Commitment.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.01 Commitment Increase.

(a) Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
Effective Date (used herein as defined below) the Existing Lender’s Commitment
is hereby increased from $[            ] to $[            ].

(b) Effective as of the Effective Date, the increase in the Existing Lender’s
Commitment hereby supplements Annex I to the Credit Agreement, such that after
giving effect to the inclusion of the Commitment increase contemplated hereby
[and by any other Commitment Increase Agreement entered into by another Existing
Lender and/or any Additional Lender Agreement entered into by an Additional
Lender, in any case in respect of the Borrower’s requested increase in the
Commitments], the Administrative Agent will amend and restate Annex I to reflect
such Commitment increases and forward a copy thereof to the Borrower, the
Issuing Bank and each Lender.

Section 1.02 Representations and Warranties; Agreements. The Existing Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, (ii) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered thereunder, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to increase its Commitment, on the basis of which it has
made such

 

Exhibit H-1-1



--------------------------------------------------------------------------------

analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with the terms of
the Credit Agreement, all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender (including, without
limitation, any obligations of it, if any, under Section 2.06(c) of the Credit
Agreement).

Section 1.03 Effectiveness. This Agreement shall become effective as of
[                    ] (the “Effective Date”), subject to the Administrative
Agent’s receipt of counterparts of this Agreement duly executed on behalf of
Existing Lender and the Borrower.

Section 1.04 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.05 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 1.06 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 1.07 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.

 

Exhibit H-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER: RICE MIDSTREAM OPCO LLC By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

EXISTING LENDER: [                                         ] By:  

 

Name:  

 

Title:  

 

 

Exhibit H-1-3



--------------------------------------------------------------------------------

EXHIBIT H-2

ADDITIONAL LENDER AGREEMENT

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of
[                    ], is among [Insert name of Additional Lender] (the
“Additional Lender”), Rice Midstream OpCo LLC, a Delaware limited liability
company (the “Borrower”), and Wells Fargo Bank, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below. Each capitalized term used herein but not otherwise defined herein has
the meaning given such term in the Credit Agreement.

R E C I T A L S

A. The Borrower, Rice Midstream Partners LP, the Administrative Agent and the
other Agents and certain Lenders have heretofore entered into a Credit
Agreement, dated as of December 22, 2014 (as amended from time to time, the
“Credit Agreement”).

B. The Borrower has requested pursuant to Section 2.06(c) of the Credit
Agreement that the Commitments be increased to $[            ], and the Lenders
party to the Credit Agreement on the date of such request have not elected to
increase their respective Commitments in the full amount of such increase;
therefore, the Borrower desires to cause the Additional Lender to become a
Lender under the Credit Agreement by executing this Agreement in order to
increase the Commitments.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.01 Additional Lender.

(a) Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
Effective Date (used herein as defined below) [Insert name of Additional Lender]
is hereby added as an Lender under the Credit Agreement with a Commitment of
$[            ].

(b) Effective as of the Effective Date: the Additional Lender shall become a
Lender for all purposes of the Credit Agreement and shall have all of the rights
and obligations of a Lender thereunder. The Additional Lender’s Commitment
hereby supplements Annex I to the Credit Agreement, such that after giving
effect to the inclusion of such Additional Commitment increase contemplated
hereby [and by any Commitment Increase Agreement entered into by any Existing
Lender and/or any other Additional Lender Agreement entered into by another
Additional Lender, in any case in respect of the Borrower’s requested increase
in the Commitments], the Administrative Agent will amend and restate Annex I to
reflect such Commitment increases and forward a copy thereof to the Borrower,
the Issuing Bank and each Lender.

Section 1.03 Representations and Warranties; Agreements. Each Additional Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all

 

Exhibit H-2-1



--------------------------------------------------------------------------------

action necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to become a Lender
under the Credit Agreement, (iii) from and after the Effective Date (as defined
herein), it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to acquire its Commitment, as the case
may be, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if the Additional Lender is a Foreign Lender, any documentation
required to be delivered by such Additional Lender pursuant to Section 5.03(g)
of the Credit Agreement has been duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.06(c) of the Credit Agreement).

Section 1.04 Effectiveness. This Agreement shall become effective as of
[                    ] (the “Effective Date”), subject to the Administrative
Agent’s receipt of (i) counterparts of this Agreement duly executed on behalf
the Additional Lender and the Borrower; and (ii) an Administrative Questionnaire
duly completed by the Additional Lender.

Section 1.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 1.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 1.07 Severability. In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Exhibit H-2-2



--------------------------------------------------------------------------------

Section 1.08 Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to each Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER: RICE MIDSTREAM OPCO LLC By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

ADDITIONAL LENDER: [                                         ] By:  

 

Name:  

 

Title:  

 

 

Exhibit H-2-3



--------------------------------------------------------------------------------

SCHEDULE 7.04(c)

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

Nothing to disclose.

 

Schedule 7.04(c)



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

Nothing to disclose.

 

Schedule 7.05



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

Nothing to disclose.

 

Schedule 7.06



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES

 

Restricted Subsidiaries

  

Ownership of

Restricted

Subsidiary

  

Jurisdiction of
Organization

  

Organizational
Identification

Number

  

Principal Place of

Business and

Chief Executive

Office

Rice Midstream OpCo LLC*    100% Rice Midstream Partners LP    Delaware   
5649173    400 Woodcliff Drive, Canonsburg, Pennsylvania 15317 Rice Poseidon
Midstream LLC    100% by Rice Midstream OpCo LLC    Delaware    5334098    400
Woodcliff Drive, Canonsburg, Pennsylvania 15317

 

* designates the Borrower

 

Unrestricted Subsidiaries

  

Ownership of

Unrestricted

Subsidiary

  

Jurisdiction of
Organization

  

Organizational
Identification

Number

  

Principal Place of

Business and

Chief Executive

Office

None    N/A    N/A    N/A    N/A

Other Equity Interests owned by the Borrower and Guarantors as of the Effective
Date

 

Entity

  

Ownership of Entity

  

Jurisdiction of

Organization

None    N/A    N/A

 

Schedule 7.14



--------------------------------------------------------------------------------

SCHEDULE 7.18

MATERIAL CONTRACTS

1. Gas Gathering and Compression Agreement, by and among Rice Drilling B LLC,
Rice Midstream Partners LP and Alpha Shale Resources, LP, to be dated as of the
closing of the Parent IPO.

2. Cracker Jack Gas Gathering Agreement between EQT Production Company, as
successor in interest to Statoil Natural Gas LLC and Statoil USA Onshore
Properties Inc., and Rice Poseidon Midstream LLC, as successor in interest to M3
Appalachia Gathering, LLC, dated March 1, 2011, as amended.

3. Cracker Jack Gas Gathering Agreement between EQT Production Company, as
successor in interest to Chesapeake Energy Marketing, Inc. and Chesapeake
Appalachia, L.L.C., and Rice Poseidon Midstream LLC, as successor in interest to
M3 Appalachia Gathering, LLC, dated March 1, 2011, as amended.

 

Schedule 7.18



--------------------------------------------------------------------------------

SCHEDULE 7.19

SWAP AGREEMENTS

Nothing to disclose.

 

Schedule 7.19



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

Nothing to disclose.

 

Schedule 9.05



--------------------------------------------------------------------------------

SCHEDULE 12.01

NOTICES

If to Borrower:

Rice Midstream OpCo LLC

400 Woodcliff Drive,

Canonsburg, Pennsylvania 15317

Attention: James W. Rogers, Vice President and Chief Accounting & Administrative
Officer, Treasurer

Facsimile: 412.774.1541

If to Administrative Agent or the Issuing Bank:

Wells Fargo Bank, N.A.

Agency Services

1525 W WT Harris Blvd.

MAC: D1109-019

Charlotte, North Carolina 28262

Facsimile: 704.715.0017

With a copy to:

Wells Fargo Bank, N.A.

1445 Ross Avenue, Suite 4500

Dallas, Texas 75202

Attention: Matt Coleman

Facsimile: 214.721.8215

 

Schedule 12.01